Exhibit 10.1

 

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

 

 

BETWEEN

 

 

IRET PROPERTIES (Seller)

 

 

AND

 

 

LSREF4 BISON ACQUISITIONS, LLC (Buyer)

 

 

THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION, NEGOTIATION AND SIGNATURE DOES
NOT CONSTITUTE AN OFFER TO SELL, OR A RESERVATION OF, OR AN OPTION FOR THE
PROPERTY.

 

--------------------------------------------------------------------------------


 

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

OFFICE PORTFOLIO

 

This AGREEMENT FOR SALE AND PURCHASE OF PROPERTY (this “Agreement”) is made and
entered into effective as of the later date of signature set forth on the
signature page (the “Contract Date”), by and between IRET PROPERTIES, A NORTH
DAKOTA LIMITED PARTNERSHIP (the “Seller”)(1), and LSREF4 BISON ACQUISITIONS,
LLC, a Delaware limited liability company (the “Buyer”).  The current notice
address of each party is set forth in Section 16 below.

 

In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

Section 1.                                          Definitions.  For purposes
of this Agreement, each of the following terms, when used herein with an initial
capital letter, shall have the meaning ascribed to it as follows:

 

(a)                                 Building.  The building(s) located on the
Land.

 

(b)                                 Buyer’s Broker.  None; Buyer is not
represented by a broker in this transaction.

 

(c)                                  Buyer’s Reimbursable Expenses. All actual,
verifiable and reasonable out-of-pocket costs and expenses actually incurred by
Buyer or its affiliates and paid to third-parties in connection with the
transactions contemplated by this Agreement, including, without limitation,
(i) Buyer’s Reimbursable Lender Expenses and (ii) legal costs and expenses and
the costs and expenses actually incurred or charged by Hudson Americas LLC, for
due diligence services rendered to Buyer in arm’s length transactions at
third-party market rates in connection with this Agreement, but excluding any
costs or expenses for which Buyer or its affiliates is actually reimbursed by an
unaffiliated third party.

 

(d)                                 Buyer’s Reimbursable Lender Expenses. All
actual, verifiable, and reasonable out-of-pocket costs and expenses actually
incurred by Buyer or its Affiliates and paid to its lender (whether or not the
Closing occurs) in connection with the transactions contemplated by this
Agreement, including, without limitation, legal costs and expenses of lender’s
counsel, any commitment fee, any commitment extension fee, and any expense
reimbursements payable to Buyer’s lender, but excluding any costs or expenses
for which Buyer or its Affiliates is actually reimbursed by an unaffiliated
third party.

 

(e)                                  CAM Payments.  Reimbursements, payments, or
escalations due under the Leases from the Tenants for Operating Expenses.

 

(f)                                   Closing.  The closing and consummation of
the purchase and the sale of the Property pursuant hereto.

 

--------------------------------------------------------------------------------

(1)  As used in this Agreement, “Seller” includes the subsidiary entities listed
on Schedule 1 to this Agreement and which have executed a joinder signature
page to this Agreement for purposes of agreeing to convey the Property owned by
such entities.

 

1

--------------------------------------------------------------------------------


 

(g)           Closing Agent.  Republic Title of Texas, Inc., a wholly owned
subsidiary of First American Title Insurance Company, 2626 Howell Street, 10th
Floor, Dallas, TX 75204, Attn: Janine Barber, which shall also act as escrow
agent pursuant to the terms and conditions of this Agreement.

 

(h)                                 Closing Date.  The date on which the Closing
occurs as provided in Section 10.1 hereof.

 

(i)                                     Closing Year.  The calendar year in
which the Closing occurs.

 

(j)                                    Code.  The Internal Revenue Code of 1986,
as amended.

 

(k)                                 Consideration.  Defined in Section 4.1.

 

(l)            Contract Date.  The date upon which this Agreement shall be
deemed effective, which shall be the later date of signature of the parties set
forth on the signature page.

 

(m)                             Debt.  The debt of Seller to Lender relating to
the Property, as generally described on Exhibit 3.

 

(n)                                 Deeds.  The limited warranty deeds to be
executed by Seller, in form reasonably approved by Buyer, Seller, and the Title
Company.

 

(o)                                 Due Diligence Documents.  The documents and
information set forth on Exhibit 2, to be provided to Buyer by Seller pursuant
to Section 6.1 below.

 

(p)                                 Environmental Laws.  Any applicable statute,
code, enactment, ordinance, rule, regulation, permit, consent, approval,
authorization, license, judgment, order, writ, common law rule (including, but
not limited to, the common law respecting nuisance and tortious liability),
decree, injunction, or other requirement having the force and effect of law,
whether local, state, territorial or national, at any time in force or effect
relating to:  (i) emissions, discharges, spills, releases or threatened releases
of Hazardous Substances into ambient air, surface water, ground water,
watercourses, publicly or privately owned treatment works, drains, sewer
systems, wetlands, septic systems or onto land; (ii) the use, treatment,
storage, disposal, handling, manufacturing, transportation or shipment of
Hazardous Substances; (iii) the regulation of storage tanks or sewage disposal
systems; or (iv) otherwise relating to pollution or the protection of human
health or the environment.

 

(q)                                 Hazardous Substances.  All substances,
wastes, pollutants, contaminants and materials regulated, or defined or
designated as hazardous, extremely or imminently hazardous, dangerous, or toxic,
under the following federal statutes and their state counterparts, including any
implementing regulations:  the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Atomic
Energy Act, 42 U.S.C. §§ 2011 et seq.; the Hazardous Materials Transportation
Act, 42 U.S.C. §§ 1801 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901 et seq.; or any other federal, state, or municipal statute, law
or ordinance regulating or otherwise dealing with or affecting materials deemed
dangerous or hazardous to human health or the

 

2

--------------------------------------------------------------------------------


 

environment; with petroleum and petroleum products including crude oil and any
fractions thereof; with asbestos; and with natural gas, synthetic gas, and any
mixtures thereof.

 

(r)                                    Improvements.  The Building and any other
buildings, structures, sidewalks, drives, parking lots, landscaping and
improvements located upon the Land, including all systems, facilities, fixtures,
machinery, equipment and conduits to provide fire protection, security, heat,
exhaust, ventilation, air conditioning, electrical power, light, plumbing,
refrigeration, gas, sewer, and water thereto (including all replacements or
additions thereto between the Contract Date and the Closing Date).

 

(s)                                   Land.  Fee title absolute or such other
specified estate listed on Exhibit 1 in each tract or parcel of land described
in Exhibit 1, and all privileges, rights, easements, and appurtenances thereto
belonging.

 

(t)                                    Leases.  Defined in Section 12 below.

 

(u)                                 Lender.  Mass Mutual Life Insurance Company,
the lending institution to which the Debt is currently owed.

 

(v)                                 Operating Expenses.  Utility charges
(including without limitation water, electricity, sewer, gas, and telephone),
Taxes, special assessments, operation expenses, maintenance expenses, fees paid
or payable under any licenses and permits in respect to the Property, and any
other recurring costs or expenses relating or pertaining to the Property.

 

(w)                               Personal Property.  The tangible and
intangible personal property owned by Seller and located at, or used in
connection with, the Property (if any), including, without limitation, all
warranties, guarantees, plans, specifications, documents, instruments, licenses,
permits, approvals, authorizations, certificates (including certificates of
occupancy), and operating manuals associated with the construction and operation
of the Improvements, together with all replacements or additions thereto between
the Contract Date and the Closing Date.

 

(x)                                 Property.  All of Seller’s right, title and
interest in, to and under the following: (i) the Land; (ii) the Improvements;
(iii) the Leases; (iv) the Personal Property; and (v) the Surviving Service
Contracts.

 

(y)                                 Prorate.  The division of income and
expenses of the Property between Seller and Buyer based on their respective
periods of ownership during the Closing Year and as of 12:01 a.m. local time
where the Land is located on the Closing Date.

 

(z)                                  Rent.  All (i) rent payable by Tenants
pursuant to Leases (including without limitation fixed, minimum and base rents,
and CAM Payments), (ii) if any, all parking and storage revenue, and (iii) if
any, all other income generated by or otherwise derived from the Property.

 

(aa)                          Security Deposits.  All security deposits under
the Leases, including any accrued interest required by the Leases or applicable
law, but excluding any such sums

 

3

--------------------------------------------------------------------------------


 

that have been properly applied pursuant to applicable law prior to Closing
toward Tenant defaults.

 

(bb)                          Seller’s Broker.  CBRE, Inc., who is representing
Seller in this transaction.

 

(cc)                            Seller’s Knowledge.  Is defined in Section 7.2.

 

(dd)                          Service Contracts.  All of the service contracts
that relate or pertain to the Property, or the operation or maintenance thereof,
if any.

 

(ee)                            Taxes.  All general real estate (including
special assessments), ad valorem, sales, and personal property taxes assessed
against the Property.

 

(ff)                              Tenants.  The tenants under the Leases.

 

(gg)         Tenant Estoppel Certificates.  The estoppel certificates that
Seller shall obtain from specified Tenants and deliver to Buyer, as provided in
Section 9 hereof.

 

(hh)                          Title Commitments.  Commitments for ALTA Owner’s
Title Insurance Policies for the Property, issued by Title Company in the full
amount of the Consideration, agreeing to insure title to the Property on or
after the Contract Date, showing Seller as owner of the Property, and indicating
the conditions upon which Title Company will issue full extended coverage over
all general title exceptions contained in such policies, and including such
endorsements as Buyer may request.

 

(ii)           Title Company.  Republic Title of Texas, Inc., a wholly owned
subsidiary of First American Title Insurance Company, 2626 Howell Street, 10th
Floor, Dallas, TX 75204, Attn: Janine Barber.  The parties agree that the Title
Company shall issue the Title Commitments and the Title Policies.

 

Section 2.                                        Agreement to Sell and to
Purchase.  Subject to and in accordance with the terms, conditions and
provisions hereof, Seller agrees to sell the Property to Buyer, and Buyer agrees
to purchase the Property from Seller.

 

Section 3.                                          Earnest Money.

 

3.1                               Deposit and Disposition.  Within 2 business
days after the Contract Date, Buyer will deposit with Closing Agent the cash sum
of Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (the “Earnest
Money”).  The Earnest Money shall be held by Closing Agent until disbursed as
set forth in this Agreement.  Buyer shall execute and deliver any appropriate
W-9 forms requested by Closing Agent.  If Buyer acquires the Property, then the
Earnest Money shall be paid to Seller and applied as a credit against the
Consideration.  If all of the conditions precedent set forth in this Agreement
are not met or resolved, or if Buyer terminates this Agreement as expressly
permitted pursuant to the provisions hereof, then Closing Agent shall return the
Earnest Money to Buyer.  If all of the conditions precedent set forth in this
Agreement have been satisfied or waived by Buyer, and if thereafter Buyer fails
to acquire the Property pursuant to the terms of this Agreement, then the
Earnest Money shall be delivered to Seller and shall be retained by Seller as
liquidated damages.  If there is a dispute between Buyer and Seller as to the
distribution of the Earnest Money, or if for any other reason Closing Agent in
good faith elects not to make any such disbursement, then Closing Agent shall
continue to hold the Earnest Money until otherwise directed by written
instructions executed both by Seller and Buyer, or by a

 

4

--------------------------------------------------------------------------------


 

final judgment of a court of competent jurisdiction.  Upon request, Buyer and
Seller shall execute Closing Agent’s standard earnest money escrow agreement;
provided, however, that if there is any conflict or inconsistency between such
escrow agreement and this Agreement, then this Agreement shall control.

 

3.2                               Investments.  Following the collection of the
Earnest Money, Closing Agent shall, at the written request of Buyer, invest the
Earnest Money in:  (a) obligations of the United States government, its agencies
or independent departments; (b) certificates of deposit issued by a banking
institution with assets in excess of $1 billion and with which Closing Agent has
a substantial banking relationship; or (c) either a non-interest bearing account
providing F.D.I.C. insurance in the full amount of the Earnest Money, or an
interest-bearing account at a banking institution with assets in excess of $1
billion, and with which Closing Agent has a substantial banking relationship. 
No investment of the Earnest Money shall have a maturity date beyond the Closing
Date.

 

Section 4.                                          Consideration and
Prorations.

 

4.1                               Consideration.  The “Consideration” shall be
the sum of Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00).(2) 
The parties shall make the prorations and allocations set forth in this section
as a credit or debit to the Consideration.  Provided that Buyer assumes the Debt
at Closing pursuant to Section 4.4 below, the principal balance of the Debt on
the Closing Date shall be a credit toward the Consideration.  The balance of the
Consideration shall be paid by Buyer to Escrow Agent, to be released to Seller
at Closing, by wire transfer of immediately available funds by not later than
1:00 p.m. Central Time.  In the event that the balance of the Consideration is
released to Seller after 1:00 p.m. Central Time on the Closing Date through no
fault of Seller, and the delayed release results in Seller incurring additional
interest on its loans being paid off on the Property, Buyer agrees to reimburse
Seller for such additional interest.

 

4.2                               Prorations.

 

(a)                                 General.  For purposes of calculating
prorations, Buyer shall be deemed to be in title to the Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, for
the entire day upon which the Closing occurs.  All prorations shall be made on
the basis of the actual number of days of the year and month that shall have
elapsed prior to the Closing Date.

 

(b)                                 Rent.  The parties shall Prorate all Rent
(including without limitation CAM Payments) actually received by Seller for the
month in which Closing occurs other than Delinquent Rent (which is defined and
covered in Section 4.2(e) below).  At Closing, to the extent actually received
by Seller prior to Closing, Seller shall pay to Buyer any and all prepaid Rent
relating or pertaining to the Property.  If Seller receives payment for Rent
(other than Delinquent Rent) after Closing, Seller shall immediately pay to
Buyer the portion of such payment which relates to the period on and after the
Closing Date, and any portion of such payment which relates to the period prior
to Closing which was credited to Seller at Closing.

 

(c)                                  Taxes.  The parties shall Prorate all Taxes
payable for the Closing Year, on a calendar year basis, utilizing actual final
tax bills if available prior to Closing.  If

 

--------------------------------------------------------------------------------

(2)  Set forth on Exhibit 4.1 is Buyer’s allocation of the total Consideration
among the individual pieces of Property which are part of the portfolio.

 

5

--------------------------------------------------------------------------------


 

final tax bills are not available, the parties shall Prorate Taxes on the basis
of the projected Taxes if a projection is available from the applicable taxing
authority or, if a projection is not available, on the basis of the most recent
final tax bills.  Seller shall pay all Taxes for years prior to the Closing
Year, and shall upon request furnish evidence of such payment to Title Company. 
Regarding special assessments, it is the intent of the parties to Prorate any
installments of special assessments that are payable in the Closing Year, and
that Buyer shall be solely responsible for all remaining future installments of
any such special assessments.  Real property tax refunds and credits received
after the Closing which are attributable to Taxes payable for years prior to the
Closing Year shall belong to Seller.  Any such refunds and credits attributable
to Taxes payable for the Closing Year shall be apportioned between Seller and
Buyer as of Closing after deducting the reasonable out-of-pocket expenses of
collection thereof.  If any tax appeal or certiorari proceedings has not been
finally resolved or settled prior to the Closing, and relates to any Taxes
payable for the years prior to the Closing Year, then Seller shall be entitled
to control the disposition of any such tax appeal or certiorari proceeding; any
resulting refunds for years prior to the Closing Year shall belong to Seller,
and any refund for the Closing Year shall be apportioned in accordance with the
preceding sentence.  The apportionment and adjustment obligations set forth in
this subsection shall survive the Closing.  To the extent that local custom for
prorating Taxes in the state in which a Property is located varies from the
proration method described above, such local custom shall be applied as to the
Property located in that state.

 

(d)                                 Operating Expenses and Service Contracts. 
Except for Taxes, which are covered by Section 4.2(c) above, the parties shall
Prorate all Operating Expenses.  To the extent not already prorated as Operating
Expenses, the parties shall also Prorate amounts paid or payable under the
Surviving Service Contracts as defined in Section 6.7 below.  The prorations
under this subsection shall be based on actual invoices if reasonably possible. 
If actual invoices are not available in advance of Closing, then the prorations
shall be calculated based on Seller’s good faith estimates thereof.  Buyer shall
order final meter readings to be made as of the Closing Date for all utility
services serving the Property.  Buyer shall coordinate the transfer of all
utilities to Buyer effective on the Closing Date.  Seller shall pay all utility
charges for the Property (excluding any utilities held in the name of any
Tenants) through the day preceding the Closing Date.  Commencing on the Closing
Date, Buyer shall pay all utility charges for the Property (excluding any
utilities held in the name of any Tenants).

 

(e)                                  Delinquent Rent.  For purposes of this
Section 4.2, “Delinquent Rent” shall mean any Rent that, under the terms of the
applicable Lease, was more than 30 days past due as of the Closing Date or which
has not been received in good funds by Seller on or prior to the Closing Date. 
Delinquent Rent shall not be accrued or prorated at Closing.  Any Delinquent
Rent that is applicable to Seller’s period of ownership that is received by
Buyer after the Closing Date shall be paid to Seller in accordance with the
terms hereof; provided, however, that all Rent collected by Buyer after the
Closing Date shall be applied first to payment of all Rent due Buyer from the
applicable Tenant, then to Rent attributable to the month in which the Closing
occurs (and prorated with respect to each parties period of ownership) and then
after any deduction allowed by this subsection for collection costs, to all
Delinquent Rent due to Seller.  Seller shall have the right to use whatever
means

 

6

--------------------------------------------------------------------------------


 

Seller determines prior to Closing to collect Delinquent Rent including, without
limitation, commencing collection actions against Tenants owing Delinquent
Rent.  Following Closing, Buyer shall use good faith commercially reasonable
efforts to collect any Delinquent Rent.  If Buyer commences any action or
proceeding against any Tenant and as a result thereof collects any Delinquent
Rent which Buyer is required to remit to Seller, Buyer shall be entitled to
deduct and retain a portion of the amount collected which is equal to the
prorata share of the reasonable third party expenses incurred by Buyer in
connection with the collection of any such Delinquent Rent.  For a period of 120
days following the Closing, Buyer shall not waive any Delinquent Rent or modify
or amend any Lease so as to reduce the Delinquent Rent owed by the Tenant for
any period in which Seller is entitled to receive such Delinquent Rent, without
first obtaining Seller’s written consent (which consent shall not be
unreasonably withheld or conditioned).

 

(f)                                   Tenant Obligations.  Notwithstanding
anything in this Section 4.2 to the contrary, if any Tenant is obligated under
its Lease to directly pay any Operating Expenses (including without limitation
Taxes), then said items will not be prorated between the parties.

 

(g)                                  Proration Statement.  As soon as reasonably
possible prior to Closing, Seller and Buyer shall work together in good faith to
prepare a joint statement of the prorations required by this Section (“Proration
Statement”), and shall deliver the Proration Statement to the Closing Agent for
use in preparing the final settlement statements.

 

(h)                                 Post-Closing Reconciliation.  As soon as
reasonably possible after Closing, but in no event more than 90 days after
Closing, the parties shall work in good faith to complete a reconciliation of
all prorations and of Seller’s receipt of CAM Payments (“Reconciliation”).  If
there is an error on the Proration Statement used at Closing or, if after the
actual figures are available as to any items that were estimated on the
Proration Statement, then the proration or apportionment shall be adjusted based
on the actual amounts.  As soon as reasonably possible, but in no event more
than 60 days after Closing, Seller shall provide to Buyer an accounting
detailing both the CAM Payments actually collected by Seller in the Closing
Year, and all of the Operating Expenses attributable to the Closing Year that
were actually paid by Seller.  As part of the Reconciliation, Seller shall pay
to Buyer, or Buyer shall pay to Seller, as the case may be, the difference
between the actual CAM Payments collected by Seller from each Tenant and that
Tenant’s proportionate share of the Operating Expenses for the corresponding
period.  Either party owing the other party a sum of money based on the
Reconciliation shall pay said sum to the other party within 5 business days of
the completion of the Reconciliation.  Seller and Buyer shall each be
responsible for the accounting and validity of billings to Tenants for those
Operating Expenses incurred during each of Seller’s and Buyer’s respective
periods of ownership of the Property.  This subsection shall survive Closing.

 

4.3                               Security Deposits.  The Security Deposits
shall be assigned to Buyer and shall be a credit to Buyer at Closing.  Buyer
shall assume responsibility for such assigned Security Deposits and shall
indemnify, defend and hold Seller harmless from any loss or damage that Seller
suffers due to a claim by Tenant for any such Security Deposits, to the extent
that the Security Deposits in dispute were actually credited by Seller to Buyer.

 

7

--------------------------------------------------------------------------------


 

4.4                               Tenant Estoppel.  Upon Buyer’s written request
after the Contract Date, Seller shall submit an estoppel certificate (“Tenant
Estoppel”), in form reasonably requested and provided by Buyer, to each Tenant
of the Property.  Buyer shall complete all pertinent lease and tenant specific
information in each Tenant Estoppel.  Seller shall have no responsibility for
the contents of any Tenant Estoppel.  Seller shall not be required to incur any
out-of-pocket costs to satisfy its obligations under this Section 4.4.  Except
as set forth in Section 9 below, execution and delivery of a Tenant Estoppel by
any Tenant shall not be a condition precedent to Buyer’s obligation to close
this transaction.  The refusal or otherwise failure of any Tenant to execute and
deliver a Tenant Estoppel shall not be a default by Seller under this Agreement.

 

4.5                               Debt Assumption.  If this transaction Closes,
Buyer shall assume the Debt and shall take title to the Property subject to the
Debt.  Seller shall pay all accrued interest on the Debt through the day of
Closing.  Buyer shall pay all costs and expenses associated with the loan
assumption, including without limitation all application fees, review fees,
lender legal fees, assumption fees, prepayment penalties, and any other fee or
cost imposed by Lender.  Buyer shall coordinate each loan assumption
application.  Seller shall provide all reasonable non-monetary cooperation
necessary to facilitate the completion, submission, and approval of Buyer’s
assumption of each loan.  Seller shall not be obligated to close this
transaction unless Lender releases Seller (and all guarantors and indemnitors,
if any) from any and all further liability on the Debt on terms acceptable to
Seller in its sole and absolute discretion.  In the event Lender does not
consent to Buyer’s assumption of the Debt, on terms acceptable to Buyer in its
sole but reasonable discretion, on or before the Inspection Date (as defined in
Section 6.3 below), then Buyer shall have the right to elect not to purchase the
Golden Hills property, and to reduce the Consideration by the amount allocated
to the Golden Hills property on Exhibit 4.1.   All tax escrows, insurance
escrows, replacement reserves, and other escrows or deposits held by Lender in
connection with the Debt (“Escrows”), if any, shall be assigned by Seller to
Buyer at Closing, and the assigned Escrows shall be, in addition to the proceeds
representing the Consideration, payable by Buyer to Seller at Closing.  The
parties agree that the balances of any Escrows may fluctuate on a monthly basis,
and that the actual amounts held in any Escrows shall be calculated on and as of
the Closing Date.

 

4.6                               SNDA.  Upon Buyer’s written request, Seller
shall submit a Subordination, Nondisturbance and Attornment Agreement (“SNDA”),
in form reasonably requested and provided by Buyer, to each Tenant identified by
Buyer, and shall request that each such Tenant execute and deliver the SNDA. 
Before submission to each Tenant, Buyer shall complete all pertinent lease and
tenant specific information in each SNDA.  Seller shall have no responsibility
for the contents of any SNDA.  Seller shall not be required to incur any
out-of-pocket costs to satisfy its obligations under this Section 4.6. 
Execution and delivery of a SNDA by any Tenant shall not be a condition
precedent to Buyer’s obligation to close this transaction.  The refusal or
otherwise failure of any Tenant to execute and deliver a SNDA shall not be a
default by Seller under this Agreement.

 

Section 5.

 

5.1                               Title Commitments.  As soon as reasonably
possible after the Contract Date, Seller shall coordinate the Title Company’s
delivery to Buyer of the Title Commitments, in the amount of the Consideration. 
The Title Commitments shall show the condition of title to the Land

 

8

--------------------------------------------------------------------------------


 

and Improvements, shall name Buyer as the proposed insured, and shall include
legible copies of all recorded exceptions and covenants, conditions, easements,
and restrictions affecting the Property.  The Title Commitments shall also
contain the conditions upon which the Title Company will issue the owners title
insurance policies at Closing pursuant to the Title Commitment (the “Title
Policy”).  However, this condition shall be deemed satisfied if the Title
Policies (or any such endorsements or reinsurance and/or coinsurance) is not
issued by reason of Buyer’s failing to satisfy (a) the Title Company’s routine
underwriting requirements (including the “written or pre-printed requirements”
set forth in the applicable commitment) for issuance thereof, or (b) any other
requirements of Buyer specified by the Title Company in writing prior to the
Inspection Date for issuance thereof.

 

5.2                               New Survey.  Seller shall deliver to Buyer, as
part of the Due Diligence Documents, a copy of the most recent surveys of the
Property in Seller’s possession (the “Existing Survey”).  In the event Buyer
commissions new surveys of the Property (the “New Survey”), then Seller shall
provide all cooperation reasonably requested by Buyer regarding the preparation
of the New Surveys.  Buyer shall be responsible for all costs associated with
the New Surveys.  The New Surveys shall be certified to Seller, Buyer, and the
Title Company.  Seller shall receive a signed original of the final New Surveys
as soon as it is available and in any event, at or prior to Closing.

 

5.3                               Title Notice.  If the Title Commitments or
Existing Surveys disclose matters that are not acceptable to Buyer (“Unpermitted
Exceptions”), then Buyer shall notify Seller in writing (the “Title Notice”) of
Buyer’s objections within the later of (i)10 days after Buyer has received both
the Title Commitments and the Existing Surveys, or (ii) 10 days prior to the
expiration of the Inspection Period (the “Objection Period”).  In the event that
Buyer notifies Seller of any objections within the Objection Period, then Seller
shall notify Buyer in writing, within 10 days following the date of receipt of
Buyer’s notice of such objections, that either: (a) the Unpermitted Exceptions
will be, prior to Closing, removed from the Commitments, insured over by the
Title Company pursuant to an endorsement to the Title Policies, or otherwise
cured to Buyer’s reasonable satisfaction; or (b) Seller declines to arrange to
have the Unpermitted Exceptions removed, insured over, or otherwise cured.  If
Seller fails to deliver such written notice to Buyer within such 10-day period,
then Seller shall be deemed to have declined to arrange to have the Unpermitted
Exceptions removed, insured over, or otherwise cured.  If Seller declines to
arrange to remove, insure over, or otherwise cure any of the Unpermitted
Exceptions, then Buyer shall elect, through written notice to Seller within 10
days after Buyer’s receipt of Seller’s written declination, to:  (a) terminate
this Agreement and receive refund of the Earnest Money; or (b) waive such
objections and take title subject to the Unpermitted Exceptions that Seller has
declined to remove, insure over, or otherwise cure.  The Closing Date shall be
adjusted, if necessary, to allow for any elections allowed or required by this
Section.

 

5.4                               Pre-Closing “Gap” Title Obligations.  Buyer
may, at or prior to Closing, notify Seller in writing (the “Gap Notice”) of any
objections to title raised by the Title Company after Buyer’s receipt of the
initial Title Commitments, or of any material defect shown on the New Surveys
that was not disclosed on the Existing Surveys; provided that Buyer must notify
the Seller of such objection to title within 10 days of being made aware of the
existence of any such new objection.  If Buyer sends a Gap Notice to the Seller,
Buyer and the Seller shall have the same rights and obligations with respect to
such notice as apply to a Title Notice under Section 5.3 hereof.

 

9

--------------------------------------------------------------------------------


 

Section 6.                                          Buyer’s Inspection.

 

6.1                               Document Inspection.  Buyer and Seller
acknowledge that Buyer (by itself or through such agents, consultants and others
as Buyer shall designate) may inspect, test and analyze the Property (provided
that any inspections or testing of the Land or Improvements shall be conducted
in accordance with Section 6.2 below).  Seller has, prior to the Contract Date, 
delivered to Buyer, or otherwise made available to Buyer via an electronic data
room, complete copies of the Due Diligence Documents, except as noted on
Exhibit 2.  As to items on Exhibit 2 which have not been delivered to Buyer
prior to the Contract Date, Seller will endeavor to deliver those items to Buyer
as soon as they are available after the Contract Date.  Notwithstanding anything
in this Agreement to the contrary, Buyer acknowledges and understands that some
of the materials delivered by Seller have been prepared by parties other than
Seller or Seller’s current property manager.  Seller makes no representation or
warranty whatsoever, express or implied, as to the completeness, content, or
accuracy of any delivered materials.

 

6.2                               Physical Inspection.  Buyer and its
consultants and agents shall have the right, from time to time prior to the
earlier of the Closing or termination of this Agreement, to enter upon the
Property to examine the same and the condition thereof, and to conduct such
investigations, inspections, tests and studies as Buyer shall determine to be
reasonably necessary.  Buyer shall not enter the Property without the prior
consent of Seller, and shall not enter any leased premises without the prior
consent of both Seller and the Tenant.  Buyer agrees to conduct such activities
during normal business hours to the extent practicable.  Buyer agrees to pay all
costs of such investigations, inspections, tests and studies and to indemnify
and hold Seller harmless from and against any claims for injury or death to
persons or damage to property arising out of any action of any person or firm
entering the Property on Buyer’s behalf as aforesaid (provided that for the
avoidance of doubt, the foregoing indemnity shall not be applicable if such
claims arise from or are in connection with any such damages to the extent
resulting from a pre-existing condition, unless exacerbated or adversely
affected by Buyer or any of its employees, consultants, agents, prospective
lenders (and their consultants) or representatives, and, in such case, only to
the extent so exacerbated), which indemnity shall survive the Closing or any
termination of this Agreement without the Closing having occurred.  Prior to
performing any environmental investigation of the Property (other than a Phase I
environmental site assessment), Buyer shall notify Seller of the name of the
environmental consultant that will conduct the investigation.  Buyer shall not
have the right to disturb the soil at the Property, or to perform any
destructive or invasive testing, without Seller’s prior written consent.  In
requesting any such consent, Buyer shall provide Seller with a proposed written
work plan describing the investigation, the name of the contractor that will
perform the investigation, evidence of insurance coverage for the contractor,
and in the case of soil testing a site plan showing where the soil will be
disturbed.  If Buyer terminates this Agreement (other than in connection with a
Seller default hereunder), Buyer shall provide Seller, at no cost to Seller,
within 10 days following Buyer’s termination of this Agreement, with a complete
copy of any reports related to any such environmental, soil, or
destructive/invasive testing.  Neither Buyer nor any of Buyer’s consultants
shall release or report the findings of any tests to any state or federal agency
or other party without Seller’s prior written consent, unless Buyer’s failure to
so release a report or findings shall be a breach of applicable law which will
expose Buyer to criminal or material civil sanctions.

 

6.3                               Inspection Period.  Buyer shall have until the
later of (i) June 26, 2015, or (ii) five (5) business days after Buyer receives
the Due Diligence Certification (as defined below) from Seller (the “Inspection
Date”) in which to make such investigations, inspections, tests and studies
permitted herein with respect to the Property, the Due Diligence Documents, and
any other thing or matter relating to the Property as Buyer reasonably deems
appropriate, and, at the sole

 

10

--------------------------------------------------------------------------------


 

discretion of Buyer, to terminate this Agreement on or before such Inspection
Date if Buyer is not, for any reason or for no reason, satisfied with the
Property.  If Buyer terminates this Agreement on or before the Inspection Date,
then the Earnest Money shall be returned to Buyer and neither party shall have
any further obligation to the other except as to provisions herein which are to
survive termination.  Seller shall provide to Buyer written certification that
Seller has provided Buyer with all of the Due Diligence Documents (the “Due
Diligence Certification”).

 

6.4                               Liability Insurance.  Buyer agrees that it
will cause it and any person accessing the Property for purposes of this
inspection to be covered by not less than $2,000,000 commercial general
liability insurance (with, in the case of Buyer’s coverage, a contractual
liability endorsement, in support of Buyer’s indemnity obligations under this
Agreement), insuring all activity and conduct of such person while exercising
such right of access, and providing that Seller and its affiliates are
additional insureds, issued by a licensed insurance company authorized to do
business in each state in which a Property is located and otherwise reasonably
acceptable to Seller.

 

6.5                               Indemnity.  Buyer agrees to indemnify, defend
and hold harmless Seller and its affiliates, members, partners, subsidiaries,
shareholders, officers, directors and agents from any actually incurred loss,
injury, damage, cause of action, liability, claim, lien, cost or expense,
including reasonable attorneys’ fees and costs (collectively, “Damages”),
arising from the exercise by Buyer or its employees, consultants, agents or
representatives of the right of access under this Agreement or out of any of the
foregoing (provided that for the avoidance of doubt, Damages shall not be deemed
to have arisen from or in connection with any such access or inspection to the
extent resulting from a pre-existing condition, unless exacerbated or adversely
affected by Buyer or any of its employees, consultants, agents, prospective
lenders (and their consultants) or representatives, and, in such case, only to
the extent so exacerbated).  The indemnity in this subsection shall survive the
Closing or any termination of this Agreement.

 

6.6                               Restoration.  Buyer agrees at its own expense
to promptly repair or restore the Property, or, at Seller’s option, to reimburse
Seller for any repair or restoration costs, if any inspection or test requires
or results in any damage to or alteration of the condition of the Property.  The
obligations set forth in this subsection shall survive the Closing or any
termination of this Agreement.

 

6.7                               Surviving Service Contracts.  On or before the
Inspection Date, Buyer shall provide written notice to Seller identifying the
Service Contracts that Buyer wishes to have terminated at or before Closing.  If
Seller declines to terminate any of the Service Contracts designated by Buyer
for termination, then Seller shall provide Buyer, within 5 business days of
receiving Buyer’s notice, with written notice of the Service Contracts that
Seller declines to have terminated.  If Seller declines to terminate any of the
Service Contracts, then Buyer may elect, through written notice to Seller within
5 business days after Buyer’s receipt of Seller’s notice, to terminate this
Agreement and receive refund of the Earnest Money.  If Buyer does not elect to
terminate this Agreement, then Buyer shall be deemed to have accepted the
Service Contracts that Seller declined to terminate.  If this Agreement is not
terminated, Seller shall terminate any Service Contract not accepted or deemed
accepted by Buyer, at Seller’s sole cost and expense, effective on or before the
Closing Date.  The Service Contracts that are not to be terminated pursuant to
this Section shall be herein referred to as the “Surviving Service Contracts.”

 

6.8                               Confidentiality.  Buyer agrees to maintain in
confidence the information contained in the Due Diligence Documents (the
“Transaction Information”).  Buyer shall not disclose any portion of the
Transaction Information to any person or entity and shall maintain the
Transaction

 

11

--------------------------------------------------------------------------------


 

Information in the strictest confidence; provided, however, that Buyer may
disclose the Transaction Information:  (a) to Buyer’s agents to the extent that
such agents reasonably need to know such Transaction Information in order to
assist, and perform services on behalf of, Buyer; (b) to the extent required by
any governmental authority; (c) to the extent required by any applicable
statute, law, or regulation; and (d) in connection with any litigation that may
arise between the parties in connection with the transactions contemplated by
this Agreement.  Buyer agrees that the Transaction Information shall be used
solely for purposes of evaluating the acquisition and potential ownership and
operation of the Property.  In the event this Agreement is terminated for any
reason whatsoever, Buyer shall promptly return to Seller the Due Diligence
Documents; provided, however, Buyer may retain such backup copies of the Due
Diligence Documents as may be legally required of Buyer (including without
limitation pursuant FINRA, SEC or NAIC regulations), or consistent with
(i) Buyer’s internal record keeping policies or procedures in place at the time,
(ii) professional standards and prudent corporate policies, or necessary in
defending or maintaining litigation; provided that such retained documents shall
be protected in a commercially reasonable manner from unauthorized disclosure
prohibited by this Agreement and provided further that Buyer shall only be
required to make reasonable efforts to delete any of the Transaction Information
from Buyer’s computer system and will not be obligated to erase any Transaction
Information that is contained on an archived computer system made in accordance
with security and/or disaster recovery procedures. The undertakings of Buyer
pursuant to this Section shall survive the termination of this Agreement, but
shall terminate upon Closing if this transaction closes.

 

The parties agree that, prior to Closing, and except for disclosures required by
law or governmental regulations applicable to such party and disclosures to such
party’s advisors or consultants, no party may, with respect to this Agreement
and the transactions contemplated hereby, make any public announcements or issue
press releases regarding this Agreement or the transactions contemplated hereby
to any third party without the prior written consent of the other party hereto;
provided, however, that notwithstanding anything to the contrary contained in
this Agreement, after Closing (a) either party may make a press release or other
disclosure which shall be subject to the approval of the other party, which
approval shall not be unreasonably withheld, denied or conditioned; and (b) any
party or an affiliate of such party may make any public statement, filing or
other disclosure which any of them reasonably believes to be required or
desirable under applicable securities laws (provided, however, such party shall
not disclose the allocated Purchase Price or the specific Properties included in
this transaction, unless securities counsel for such party has advised that the
same is required by applicable securities laws).

 

Section 7.                                          Seller’s Representations,
Warranties and Covenants.

 

7.1.                            Seller’s Representations, Warranties and
Covenants.  In addition to any other express representations, warranties and
covenants provided by Seller to Buyer elsewhere in this Agreement, Seller
represents, warrants and covenants to Buyer as of the Contract Date:

 

7.1.1.   Leases.  The Leases made available to Buyer as part of the Due
Diligence Documents pursuant to Section 6.1 hereof are complete and accurate
copies of all of the Leases currently in effect with respect to the Property,
and there are no material written or oral promises, understandings or
commitments with Tenants other than as set forth in such Leases as delivered to
Buyer. The rent rolls provided to Buyer are true, correct and complete in all
material respects as of the date set forth therein.  Seller has not granted, and
has no knowledge of, any option, right of first refusal, right of first
opportunity, or other similar option or right, in favor of any person or entity
to acquire any fee interest in any portion of the Land or Improvements except as
set forth

 

12

--------------------------------------------------------------------------------


 

in the Leases.  To Seller’s Knowledge, except as set forth on Exhibit 7.1.1 to
be attached hereto, there are no leasing commissions, tenant improvement
allowances or other leasing costs outstanding with respect to any tenants under
the Existing Leases or which may become due or payable after the Effective Date
(except with respect to New Leases, as provided below). Not later than ten
(10) days prior to Closing, Seller shall provide Buyer with Exhibit 7.1.1
showing leasing commissions, tenant improvement allowances or other leasing
costs outstanding with respect to any tenants under the Existing Leases or which
may become due or payable after the Closing Date. In the event that (a) any
Tenant under a Lease exercises a right to purchase a Property pursuant to a
purchase option, right of first refusal, right of first offer (or similar right)
under a Lease, or (b) Seller fails to notify a Tenant with a right of first
refusal, right of first offer (or similar right) under a Lease of this
transaction, or (c) a Tenant under a Lease with a right of first refusal, right
of first offer (or similar right) under a Lease commences litigation or
otherwise gives notice of a dispute alleging that Seller has failed to comply
with the terms and provisions of any purchase option, right of first refusal,
right of first offer (or similar provision) under a Lease, and such matter
cannot be resolved prior to Closing, then such Property shall be removed from
the sale to Buyer under this Agreement, and the Consideration shall be reduced
by the amount that is the allocated value of such Property on Exhibit 4.1.  No
such matter shall give either the Seller or Buyer the right to terminate this
Agreement, and such matter shall not be a default by Seller under this
Agreement.

 

7.1.2.   Service Contracts.  The Service Contracts made available to Buyer as
part of the Due Diligence Documents pursuant to Section 6.1 hereof are complete
and accurate copies of all of the Service Contracts currently in effect with
respect to the Property.

 

7.1.3.   Authority.  Seller is formed pursuant to, and in good standing under,
the laws of the State of North Dakota.  Seller is authorized to own and operate
real estate in the State in which the Land is located.  Seller is not subject to
any proceeding in bankruptcy or any proceeding for dissolution or liquidation. 
This Agreement and all exhibits and documents to be delivered by Seller pursuant
to this Agreement have been duly executed and delivered by Seller and constitute
the valid and binding obligations of Seller, enforceable in accordance with
their terms.  Seller has all necessary authority, has taken all action necessary
to enter into this Agreement and to consummate the transactions contemplated
hereby, and to perform its obligations hereunder.  The execution, delivery, and
performance of this Agreement will not conflict with or constitute a breach or
default under (i) the organizational documents of the Seller; (ii) any material
instrument, contract, or other agreement to which Seller is a party which
affects any of the Property; or (iii) any statute or any regulation, order,
judgment, or decree of any court or governmental or regulatory body.

 

7.1.4.   Environmental Matters.  To the best of Seller’s knowledge, without
investigation, except as disclosed in any of the Due Diligence Documents: 
(i) Hazardous Substances have not been used, generated, transported, treated,
stored, released, discharged or disposed of in, onto, under or from the Property
in violation of any Environmental Laws by Seller or by any Tenants; (ii) there
are no underground tanks or any other underground storage facilities located on
the Property; and (iii) there are no wells or private sewage disposal or
treatment facilities located on the Property.

 

7.1.5.   Non-Foreign Status.  Seller is not a “foreign person” as that term is
defined in the Code and the regulations promulgated pursuant thereto.

 

7.1.6.   Anti-Terrorism Laws.  Neither Seller, nor any of its affiliated
entities, is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including

 

13

--------------------------------------------------------------------------------


 

Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law No. 107-56.  Neither Seller nor, to the knowledge of Seller, any of
its affiliated entities, or their respective brokers or agents acting or
benefiting in any capacity in connection with the purchase of the Property, is
any of the following:  (i) a Person or entity that is listed in the annex to, or
is otherwise subject to the provisions of, the Executive Order; (ii) a Person or
entity owned or controlled by, or acting for or on behalf of, any Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a Person or entity with which Seller is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Laws; (iv) a Person or entity that commits, threatens, or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or (v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list. 
Neither Seller nor, to the knowledge of Seller, any of its brokers or other
agents acting in any capacity in connection with the purchase of the Property: 
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person as described above;
(y) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order; or (z) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any of the Anti-Terrorism Laws.

 

7.1.7.   Governmental Matters.  Seller has not received written notice from any
governmental body having jurisdiction over the Property of:  (a) any pending or
contemplated annexation or condemnation proceedings, or purchase in lieu of the
same, affecting or which may affect all or any part of the Property; (b) any
proposed or pending proceeding to change or redefine the zoning classification
of all or any part of the Property; (c) any uncured violation of any legal
requirement, restriction, condition, covenant or agreement affecting the
Property or the use, operation, maintenance or management of the Property;
(d) any uncured violations of laws, codes or ordinances affecting the Property;
or (e) any violation of the terms of any permit required for the operation of
the Property as presently operated.

 

7.1.8.   Litigation.  To Seller’s knowledge, except as disclosed in any of the
Due Diligence Documents, there is no controversy, investigation, complaint,
protest, proceeding, suit, litigation or claim relating to the Property or any
part thereof, or relating to Seller, which might adversely affect the Property.

 

7.1.9.   No Bankruptcy.  Seller:  (a) is not in receivership or dissolution;
(b) has not made any assignment for the benefit of creditors or admitted in
writing its inability to pay its debts as they mature; (c) has not been
adjudicated a bankrupt or filed a petition in voluntary bankruptcy or a petition
or answer seeking reorganization or an arrangement with creditors under the
federal bankruptcy law or any other similar law or statute of the United States
or any jurisdiction and no such petition has been filed against Seller or any of
its property or affiliates, if any; and (d) none of the foregoing are pending or
threatened.

 

7.2.                            All references in this Section 7 or elsewhere in
this Agreement and/or in any other document or instrument executed by Seller in
connection with or pursuant to this Agreement, to “Seller’s knowledge” or “to
the best of Seller’s knowledge” and words of similar import shall refer solely
to facts within the current, actual knowledge of Charles A. Greenberg, Senior
Vice President (the “Designated Employee”), without independent inquiry or
investigation, and without any actual or implied duty to inquire or investigate,
and shall not be construed, by

 

14

--------------------------------------------------------------------------------


 

imputation or otherwise, to refer to the knowledge of Seller, or of any
affiliate of Seller, or of any other employee, officer, director, shareholder,
manager, agent, or representative of Seller, or any affiliate thereof, or to
impose upon said Designated Employee any duty to investigate the matter to which
such actual knowledge, or the absence thereof, pertains.  Notwithstanding
anything expressed or implied herein, the Designated Employee is acting for and
on behalf of Seller, and is in no manner expressly or impliedly making any
representations or warranties in an individual capacity.  Nothing expressed or
implied herein shall be deemed to create any personal liability on the
Designated Employee for any obligations, liabilities or other agreements of
Seller contained herein.

 

7.3.                            If Seller learns that any of said
representations or warranties has become inaccurate between the Contract Date
and the Closing Date, then Seller shall promptly notify Buyer in writing of such
change.  The Closing Date shall be automatically extended for 10 days in order
to allow Seller to cure such change.  If Seller cures such change, then this
Agreement shall proceed to Closing.  If Seller does not cure such change, then
Buyer may either (a) terminate this Agreement by written notice to Seller, in
which case the Earnest Money shall be returned to Buyer and the parties shall
have no further rights or obligations hereunder, except for those which
expressly survive such termination, or (b) waive such right to terminate and
proceed with the transaction pursuant to the remaining terms and conditions of
this Agreement.  If Buyer elects option (b) in the preceding sentence, then the
representations and warranties shall be deemed to be automatically amended to
reflect said change.  The representations, warranties and covenants contained in
this Section shall survive Closing for a period of 12 months.

 

7.4.                            Seller shall have no liability to Buyer by
reason of a breach or default of any of Seller’s representations, unless Buyer
shall have given to Seller written notice (“Warranty Notice”) of such breach or
default within 12 months of the Closing Date, and shall have given to Seller an
opportunity to cure any such breach or default within a reasonable period of
time after Buyer’s Warranty Notice.  No claim for breach of any representation
or warranty of Seller shall be actionable or payable unless the valid claims for
all such breaches collectively aggregate more than $10,000.00, in which event
the full amount of such claims shall be actionable.  In no event shall the
aggregate liability of Seller to Buyer by reason of a breach or default of one
or more of Seller’s representations exceed two percent (2%) of the Consideration
for the entire portfolio; provided, however, if such claim relates to a breach
relating to an individual Property, Seller’s liability shall not exceed the
amount that is the allocated purchase price of such Property as set forth on
Exhibit 4.1.  Seller’s liability shall be limited to actual damages and shall
not include consequential, special or punitive damages.  Any litigation with
respect to any representation must be commenced within 60 days from the date of
the Warranty Notice, and if not commenced within such time period, Buyer shall
be deemed to have waived its claims for such breach or default.  Any proceeding
or litigation based upon a claim of fraud, misrepresentation or similar theory
shall be commenced by Buyer within 12 months of the Closing Date and, if
appropriate proceedings are not commenced within such time period, Buyer shall
be deemed to have waived any such claim.

 

7.5.                            No member, manager, partner, shareholder,
officer, employee or agent of or consultant to, or of, Seller shall be held to
any personal liability hereunder, and no resort shall be had to their property
or assets for the satisfaction of any claims hereunder or in connection with the
affairs of Seller.  No member, manager, partner, shareholder, officer, employee
or agent of or consultant to, or of, Buyer shall be held to any personal
liability hereunder, and no resort shall be had to their property or assets for
the satisfaction of any claims hereunder or in connection with the affairs of
Buyer.  Furthermore, prior to Closing, Seller’s liability under this Agreement
is explicitly limited to Seller’s interest in the Property, including any
proceeds or awards thereof.

 

15

--------------------------------------------------------------------------------


 

Prior to Closing, Buyer shall have no recourse against any other property or
assets of Seller, the general account of Seller, any separate account of Seller,
or to any of the past, present or future, direct or indirect, shareholders,
partners, members, managers, principals, directors, officers, agents,
incorporators, affiliates or representatives of Seller (collectively, “Seller
Parties”) or of any of the assets or property of any of the foregoing for the
payment or collection of any amount, judgment, judicial process, arbitration
award, fee or cost or for any other obligation or claim arising out of or based
upon this Agreement and requiring the payment of money by Seller.  Except as
otherwise expressly set forth in this subsection, prior to Closing, neither
Seller nor any Seller Party shall be subject to levy, lien, execution,
attachment or other enforcement procedure for the satisfaction of any of Buyer’s
rights or remedies under or with respect to this Agreement, at law, in equity or
otherwise.  Prior to Closing, Buyer shall not seek enforcement of any judgment,
award, right or remedy against any property or asset of Seller or any Seller
Parties other than Seller’s interest in the Property or any proceeds thereof. 
The provisions of this Section shall survive the Closing or earlier termination
of this Agreement.

 

Section 8.                                          Buyer’s Representations,
Warranties and Covenants.  Buyer represents and warrants that, as of the
Contract Date:

 

8.1.   Buyer is a validly formed entity under the laws of the state in which it
was formed, is in good standing in said state, and is duly authorized to do all
things required of it under or in connection with this Agreement.  At Closing,
Buyer will be qualified to do business in all states in which the Land is
located, and to own and operate real estate in all such states.

 

8.2.   Buyer is not subject to any proceeding in bankruptcy or any proceeding
for dissolution or liquidation.

 

8.3.   This Agreement and all exhibits and documents to be delivered by Buyer
pursuant to this Agreement have been duly executed and delivered by Buyer and
constitute the valid and binding obligations of Buyer, enforceable in accordance
with their terms.  Buyer has all necessary authority, has taken all action
necessary to enter into this Agreement and to consummate the transactions
contemplated hereby, and to perform its obligations hereunder.  The execution,
delivery, and performance of this Agreement will not conflict with or constitute
a breach or default under (i) the organizational documents of the Buyer;
(ii) any material instrument, contract, or other agreement to which Buyer is a
party which affects any of the Property; or (iii) any statute or any regulation,
order, judgment, or decree of any court or governmental or regulatory body.

 

8.4.   Buyer is not acquiring the Property with the assets of an employee
benefit plan as defined in Section 3 (3) of the Employee Retirement Income
Security Act of 1974.

 

8.5.   Anti-Terrorism Laws.  Neither Buyer, nor any of its affiliated entities,
is in violation of any of the Anti-Terrorism Laws, including the Executive Order
and the United and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Public Law No. 107-56.  Neither
Buyer nor, to the knowledge of Buyer, any of its affiliated entities, or their
respective brokers or agents acting or benefiting in any capacity in connection
with the purchase of the Property, is any of the following:  (i) a Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (ii) a Person or entity owned or controlled by, or
acting for or on behalf of, any Person or entity that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
Person or entity with which Buyer is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Laws; (iv) a Person or entity
that commits, threatens, or conspires to commit or supports “terrorism” as
defined in the Executive Order; or (v) a Person or entity that is named as a
“specially

 

16

--------------------------------------------------------------------------------


 

designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list.  Neither Buyer nor, to the knowledge of Buyer, any of its brokers or
other agents acting in any capacity in connection with the purchase of the
Property:  (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person as
described above; (y) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order; or (z) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any of the Anti-Terrorism Laws.

 

Section 9.                                          Conditions to Closing. 
Buyer’s obligation to proceed to Closing under this Agreement is subject to: 
(a) Seller having made all deliveries as required by Section 10.4 below; and
(b) Buyer having received a fully completed and properly signed Tenant Estoppel
Certificate, in the general form attached hereto as Exhibit 9, from (Y) any and
all tenants who either (i) occupy at least ten thousand (10,000) square feet of
commercial space at any Property or (ii) are the only tenant in a building (the
“Top Tenants”) and (Z) at least 75% of the occupied square footage in the
Improvements (inclusive of the Top Tenants). Seller’s obligation to proceed to
Closing under this Agreement is subject to Buyer having made all deliveries as
required by Section 10.5 below.

 

Section 10.                                   Closing.

 

10.1                        Time and Place.  Provided that all of the conditions
set forth in this Agreement are theretofore fully satisfied or performed, the
Closing shall be held on August 3, 2015 (the “Closing” or “Closing Date”), or
such later date as may be mutually agreed upon by Buyer and Seller.  Buyer shall
reasonably cooperate with Seller to obtain approval or consent relating to
Seller’s prepayment obligations to Seller’s lenders on the Property; provided,
however, Seller acknowledges and agrees that Buyer shall not be responsible for
paying any prepayment obligations of Seller to Seller’s lender, rather, Buyer
shall merely reasonably cooperate in helping to facilitate any such prepayment
by Seller to Seller’s lender.  If Closing has not occurred within 90 days after
the Inspection Date, for any reason other than Seller’s material default under
this Agreement, then Seller in its sole discretion may at any time thereafter
terminate this Agreement.  Closing shall occur through a mail escrow style
closing with the Closing Agent.

 

10.2                        Buyer’s Costs.  Buyer shall pay:

 

(a)                                 One-half of all escrow and closing agent
charges.

 

(b)                                 The cost of preparation of the Title
Commitments.

 

(c)                                  The premiums and other costs of the Title
Policies (including any coverages or endorsements required by Buyer or Buyer’s
lender).

 

(d)                                 All recording and filing charges in
connection with the Deeds.

 

(e)                                  The cost of preparation of the New Surveys.

 

(f)                                   As provided in Section 4.5 above, all
costs and expenses associated with Buyer’s assumption of the Debt.

 

17

--------------------------------------------------------------------------------


 

(g)                                  All costs and expenses associated with
Buyer’s due diligence.

 

(h)                                 Its own attorneys.

 

10.3                        Seller’s Costs.  Seller shall pay:

 

(a)                                 One-half of all escrow and closing agent
charges.

 

(b)                                 The cost of preparation and recording of all
documents (other than the Deeds) reasonably necessary to place record title in
the condition warranted by Seller in this Agreement.

 

(c)                                  Any form of deed tax or transfer tax
imposed by any state or federal entity by virtue of the sale of the Property, or
recording of the Deeds, to Buyer.

 

(d)                                 Its own attorneys.

 

10.4                        Seller’s Closing Deliveries.  Seller shall obtain
and deliver to Buyer at the Closing the following documents (all of which shall
be duly executed and, if required for recording, acknowledged, which documents
Buyer agrees to execute and acknowledge where required):

 

(a)                                 The Deeds, conveying to Buyer all of
Seller’s right, title and interest in and to the Property, subject only to:
(i) non-delinquent real property taxes and all assessments and unpaid
installments thereof, in each case, which are not delinquent; (ii) the Leases
and other agreements entered into pursuant to the terms of this Agreement;
(iii)  any other lien, encumbrance, easement or other exception or matter
voluntarily imposed or consented to by Buyer prior to or as of the Closing;
(iv) all exceptions (including printed exceptions, other than printed exceptions
to the extent such matters are removed by delivery of Seller’s Title Affidavits)
to title contained or disclosed in the Title Commitments other than the
Unpermitted Exceptions identified within time periods allowed under this
Agreement and not thereafter waived or deemed waived by Buyer; and (v) if the
New Survey is not obtained by Buyer, all matters, rights and interests that
would be discovered by a thorough inspection or professional survey of the
Property (alternatively, if the New Survey is obtained by Buyer, all such
matters disclosed on such New Survey).

 

(b)                                 A General Assignment and Assumption
Agreement in the form attached as Exhibit 10.4(b) hereto for each Property.

 

(c)                                  A Non-Foreign Certificate in the form
attached as Exhibit 10.4(c) hereto.

 

(d)                                 If there is any Personal Property being
conveyed to Buyer, a Bill of Sale in the form attached as Exhibit 10.4(d) hereto
for each Property.

 

(e)                                  Any additional tax forms, recordation
forms, 1099s or other documents as may be reasonably required by the Buyer or
the Title Company to consummate the transaction contemplated by this Agreement
(including a form notice letter to the tenants notifying them that the Property
has been transferred to the Buyer at Closing).

 

18

--------------------------------------------------------------------------------


 

(f)                                   Such documents as may be reasonably
required by Lender to be executed by Seller as a condition to Buyer’s assumption
of the Debt.

 

(g)                                  Such further documents as Buyer or the
Title Company may reasonably request to carry out the provisions of this
Agreement.

 

(h)                                 An executed settlement statement reflecting
the prorations and adjustments required under this Agreement.

 

10.5                        Buyer’s Closing Deliveries.  Buyer shall deliver to
Seller at Closing:

 

(a)                                 The Consideration, as prorated and allocated
pursuant to this Agreement.

 

(b)                                 An executed settlement statement reflecting
the prorations and adjustments required under this Agreement.

 

(c)                                  Any additional tax forms, recordation
forms, 1099s or other documents as may be reasonably required by the Seller or
the Title Company to consummate the transaction contemplated by this Agreement.

 

(d)                                 Such documents as may be reasonably required
by Lender to be executed by Buyer as a condition to Buyer’s assumption of the
Debt.

 

(e)                                  Such further documents as Seller or the
Title Company may reasonably request to carry out the provisions of this
Agreement.

 

Section 11.                                   Buyer’s General Indemnification. 
Subject to the express provisions of this Agreement, Buyer agrees to indemnify,
to defend, and to hold Seller harmless from all claims, demands, causes of
action, and suit or suits of any nature whatsoever arising out of or relating to
its ownership and/or operation of the Property and any and all activities
relating thereto first accruing after the Closing.

 

Section 12.                                   Operations Pending Closing. 
Seller, at its expense, shall use reasonable efforts to operate the Property
until the Closing Date or until the termination of this Agreement, whichever is
earlier, in accordance with Seller’s past practices.  For purposes of this
Agreement:  (i) the term “Existing Leases” shall mean each of the leases of
space then in effect or affecting the Property as of the Contract Date; (ii) the
term “New Leases” shall mean any lease of space affecting the Property entered
into after the Contract Date in accordance with the terms of this Agreement; and
(iii) the term “Lease” or “Leases” shall mean Existing Leases and New Leases
collectively.  Except as specifically set forth below in this paragraph, Seller
may enter into New Leases and renewals, extensions, cancellations or other
modifications to Leases (collectively, “Modifications”), subject to Buyer’s
right to review each New Lease or Modification in advance (excepting
modifications embodying solely a tenant’s exercise of an existing right to
renew, extend or cancel; provided, however, Seller shall remain responsible to
provide Buyer with written notice of the timing and terms of any such exercise),
and, in addition, Seller may enforce its remedies under any Lease in which the
tenant is in default, subject to Buyer’s right to review in advance Seller’s
proposed termination of any Lease to remedy a default thereunder.  Except only
as set forth on Exhibit 12, Buyer’s approval of each New Lease or Modification
shall also constitute Buyer’s agreement to pay its prorata share of all
reasonable leasing commissions, if any, related to the New Lease or
Modification, and its prorata share of the cost of any reasonable tenant
improvements and capital improvements to be constructed or installed for the
tenant under the New Lease or Modification,

 

19

--------------------------------------------------------------------------------


 

and its prorata share of the value of any reasonable “free rent” periods under
the New Lease or Modification.  Such prorata share shall be based on a fraction,
the denominator of which shall be the number of days in the lease term of such
Lease and the numerator of which shall be the number of days in such lease term
excluding any days during the lease term that elapse before the Closing Date. 
To the extent any such commissions, tenant improvement costs, capital
improvement costs or provisions of free rent are paid by Seller prior to
Closing, Buyer will reimburse Seller at Closing, but only up to the Buyer’s
prorata share of such costs and amounts in connection with the New Lease or
Modification approved by Buyer and, to the extent such are payable after the
Closing, Seller shall credit Buyer at the Closing but only up to the Seller’s
prorate share of such costs and amounts in connection with the New Lease or
Modification.  Any New Lease or Modification provided to Buyer for review, and
any proposed termination by Seller of any of the Leases by reason of a tenant
default thereunder, not approved by Buyer in writing within 5 business days
after Buyer’s receipt of the New Lease or Modification or notice of the proposed
termination shall be conclusively considered to have been approved by Buyer.  If
prior to the expiration of the Inspection Period, Buyer, for any reason, timely
rejects or disapproves of any proposed New Lease or Modification, or any
proposed termination by Seller of any of the Leases by reason of a tenant
default thereunder, and if Seller nevertheless enters into such New Lease or
Modification or terminates such Lease by reason of a tenant default (as Seller
shall be free to do in its sole and absolute discretion prior to the expiration
of the Inspection Period), Buyer shall have the right, on or prior to the later
to occur of (i) the date 3 business days after its receipt of written notice
that Seller has entered into such transaction, or (ii) the expiration of the
Inspection Period, to elect in writing to terminate this transaction and receive
a refund of the Earnest Money.  If Buyer does not elect to terminate the
transaction in accordance with the preceding sentence, then Buyer is deemed to
have approved the New Lease, Modification, or lease termination.  If, after the
expiration of the Inspection Period, Buyer, in its reasonable discretion, timely
rejects or disapproves any proposed New Lease or Modification or any proposed
termination by Seller of any of the Leases by reason of a tenant default
thereunder, Seller shall not enter into such New Lease or Modification or carry
out such termination except in the event of a default by Buyer hereunder. 
Except only as set forth on Exhibit 12, Seller shall pay and be responsible for
all leasing commissions, if any, related to the Existing Leases, and the cost of
any tenant improvements and capital improvements to be constructed or installed
for the tenant under any Existing Leases, and the value of any “free rent”
periods under the Existing Leases, and to the extent any of the foregoing have
not be paid by Seller at or prior to Closing, Buyer shall receive a credit
against the Purchase Price for such unpaid amounts.

 

Section 13.                                   Default and Remedies.

 

13.1                        Seller’s Default.  Should Seller breach any of
Seller’s covenants, representations, or warranties contained in this Agreement,
Buyer may, upon 10 days written notice to Seller, and provided such breach or
failure is not cured within such 10-day period:

 

(a)                                 terminate this Agreement, without further
liability on Buyer’s part and, in such event, Buyer shall be entitled to a
return of the Earnest Money and, if the default by Seller is in the nature of a
material and willful breach (a “Willful Breach”) of this Agreement by any
Seller, Seller shall pay to Buyer an amount equal to Buyer’s Reimbursable
Expenses not to exceed $2,000,000.00 in the aggregate, and following such return
of the Earnest Money and reimbursement, Seller and Buyer shall have no further
liability hereunder; and/or

 

(b)                                 enforce specific performance of this
Agreement, provided such action is commenced within 120 days after the date of
Buyer’s written notice to Seller pursuant to this Section; provided, however, if
Buyer pursues the remedy of

 

20

--------------------------------------------------------------------------------


 

specific performance but the same is not ultimately available to Buyer as a
remedy for Seller’s breach of this Agreement, Buyer shall then be entitled to a
return of the Earnest Money, and, if and only if such breach is a Willful
Breach, Seller shall pay to Buyer an amount equal to Buyer’s Reimbursable
Expenses not to exceed $2,000,000.00 in the aggregate in connection with such
Willful Breach by Seller.

 

13.2                        Buyer’s Default.  In the event Buyer defaults in its
obligations to close the purchase of the Property, or in the event Buyer
otherwise defaults hereunder prior to Closing, then (i) Seller shall receive the
Earnest Money as fixed and liquidated damages, this Agreement shall terminate,
and neither party shall have any further liability hereunder, except for those
liabilities which expressly survive the termination of this Agreement and
(ii) Buyer shall immediately direct the Title Company to pay the Earnest Money
to Seller.  Seller shall have no other remedy for any pre-Closing default by
Buyer, including any right to damages.  BUYER AND SELLER ACKNOWLEDGE AND AGREE
THAT:  (1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF AND BEARS
A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND
THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF BUYER UNDER THIS
AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A
RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF BUYER UNDER
THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
(3) BUYER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE
EARNEST MONEY IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF BUYER UNDER
THIS AGREEMENT; AND (4) THE AMOUNT OF THE EARNEST MONEY SHALL BE AND DOES
CONSTITUTE VALID LIQUIDATED DAMAGES.  All of the foregoing shall be without
limitation upon the rights and remedies of Seller hereunder, at law or in
equity, in the event of a default by Buyer pursuant to Sections 6.2, 6.5, 8,
13.3, or 18.3, or pursuant to any covenant, agreement, indemnity, representation
or warranty of Buyer that survives the Closing or the termination of this
Agreement.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION, IF BUYER BRINGS AN ACTION AGAINST SELLER FOR AN ALLEGED BREACH OR
DEFAULT BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT, RECORDS A LIS PENDENS
OR OTHERWISE ENJOINS OR RESTRICTS SELLER’S ABILITY TO SELL AND TRANSFER THE
PROPERTY OR REFUSES TO CONSENT TO OR INSTRUCT RELEASE OF THE EARNEST MONEY TO
SELLER IF REQUIRED BY CLOSING AGENT (EACH A “BUYER’S ACTION”), SELLER SHALL NOT
BE RESTRICTED BY THE PROVISIONS OF THIS SECTION FROM BRINGING AN ACTION AGAINST
BUYER SEEKING EXPUNGEMENT OR RELIEF FROM ANY IMPROPERLY FILED LIS
PENDENS, INJUNCTION OR OTHER RESTRAINT, AND/OR RECOVERING FEES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) WHICH SELLER MAY SUFFER OR INCUR AS A
RESULT OF ANY BUYER’S ACTION BUT ONLY TO THE EXTENT THAT SELLER IS THE
PREVAILING PARTY; AND THE AMOUNT OF ANY SUCH FEES, COSTS AND EXPENSES AWARDED TO
SELLER SHALL BE IN ADDITION TO THE LIQUIDATED DAMAGES SET FORTH HEREIN.  NOTHING
IN THIS AGREEMENT SHALL, HOWEVER, BE DEEMED TO LIMIT BUYER’S LIABILITY TO SELLER
FOR DAMAGES OR INJUNCTIVE RELIEF FOR BREACH OF BUYER’S INDEMNITY OBLIGATIONS
UNDER THIS AGREEMENT OR FOR ATTORNEYS’ FEES AND COSTS AS PROVIDED BELOW. 
NOTWITHSTANDING THE FOREGOING, BUYER MAY FILE A LIS PENDENS TO THE EXTENT
NECESSARY TO PRESERVE A CLAIM FOR SPECIFIC PERFORMANCE.

 

21

--------------------------------------------------------------------------------


 

13.3                        Attorneys’ Fees to Prevailing Party.  In the event
of any litigation between the parties hereto under any of the provisions of this
Agreement, the non-prevailing party to such litigation agrees to pay to the
prevailing party all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party in such litigation.  The parties agree that the
court presiding over the litigation shall determine whether a party is a
“prevailing party,” and shall determine the reasonable amount of attorney’s fees
and costs recoverable.  The parties agree that the amount of attorneys’ fees and
costs which may be awarded must bear a reasonable relationship to, and must be
limited by the court to a reasonable amount in view of, the amount recovered by
the prevailing party in such matter.

 

Section 14.                                   Condemnation.  If, between the
Contract Date and the Closing Date, any condemnation or eminent domain
proceedings are initiated or threatened that might result in the taking of any
part of the Improvements or the Land or access to the Land from adjacent
roadways, then Buyer at its sole discretion may elect to terminate this
Agreement without cost, obligation, or liability on the part of Buyer, in which
event this Agreement shall terminate all rights and obligations of the parties
hereunder shall cease and the Earnest Money shall be returned to Buyer.  If this
Agreement is not terminated, then Seller shall assign to Buyer all of Seller’s
right, title, and interest in and to any award pertaining to the Property made
in connection with such condemnation or eminent domain proceedings.  Buyer shall
notify Seller within 15 days after its receipt of written notice from Seller of
such condemnation or eminent domain proceeding, whether it elects to exercise
its right to terminate.  If Buyer fails to notify Seller of its election within
said 15-day period, such failure shall constitute an election not to terminate
this Agreement as aforesaid.  The Closing Date shall be adjusted, if necessary,
to allow for such election.

 

Section 15.                                   Damage or Destruction.  Seller
shall bear all risk of loss to the Property until the Closing Date.  If, between
the Contract Date and the Closing Date, all or any portion of the Property is
damaged or destroyed by fire or other casualty and the cost to repair and
restore the Property is more than $2,500,000.00, then Buyer at its sole
discretion may elect to terminate this Agreement without cost, obligation, or
liability on Buyer’s part, in which event all rights and obligations of the
parties hereunder shall cease and the Earnest Money will be returned to Buyer. 
If either this Agreement is not terminable in accordance with the foregoing, or
is terminable but is not terminated, then Seller shall, upon Closing, assign to
Buyer all of Seller’s right, title, and interest in and to any insurance
proceeds, including without limitation any rent loss insurance proceeds (except
for proceeds for rent losses prior to Closing), payable as a result of such
damage or destruction, plus Seller shall pay to Buyer the amount of any
deductible losses under such insurance policies and at Closing shall have no
further repair or restoration obligations.  Seller shall advise Buyer regarding
the insurance policies covering such damage or destruction and the probable
amount of any insurance proceeds payable as a result of such damage or
destruction.  Buyer shall notify Seller within 15 days after receipt of written
notice from Seller of such damage or destruction of its election.  If Buyer
fails to notify Seller of its election within said 15-day period, such failure
shall constitute an election not to terminate this Agreement as aforesaid.  The
Closing Date shall be adjusted, if necessary, to allow for such election.

 

Section 16.                                   Notices.  Wherever any notice or
other communication is required or permitted hereunder, such notice or other
communication shall be in writing and shall be delivered by hand, by
nationally-recognized overnight express delivery service, or by electronic
“email” transfer (conditioned on delivery of a copy of such notice by
nationally-recognized overnight express delivery service, which notice shall be
deposited for delivery within one business day after delivery of such electronic
“email” transfer) to the addresses set out below or at such other addresses as
are specified by written notice delivered in accordance herewith:

 

22

--------------------------------------------------------------------------------


 

BUYER:

LSREF4 Bison Acquisitions, LLC

 

888 Seventh Avenue, 11th Floor

 

New York, New York 10019

 

Attn: Mr. Bob Ricci

 

Telephone No.: (212) 849-9680

 

Email: bricci@lonestarfunds.com

 

 

With a copy to:

Hudson Americas LLC

 

2711 N. Haskell Avenue, Ste. 1800

 

Dallas, Texas 75204

 

Attention: Legal Department / Marc L. Lipshy, Esq.

 

Email: mlipshy@hudson-advisors.com

 

 

SELLER:

IRET Properties, a North Dakota Limited Partnership

 

Attn: General Counsel

 

1400 31st Avenue SW, Suite 60 (overnight delivery)

 

Minot, ND 58701

 

Telephone: (701) 837-4738

 

Email: mabosh@iret.com

 

 

CLOSING AGENT:

Republic Title of Texas, Inc.

 

2626 Howell Street, 10th Floor

 

Dallas, TX 75204

 

Attn: Janine Barber

 

Telephone: 214-855-8863

 

Email: JBarber@republictitle.com

 

Such notices shall be deemed received (a) as of the date of delivery, if
delivered by hand by 4:00 p.m. Central on a business day, (b) as of the next
business day, if tendered to an overnight express delivery service by the
applicable deadline for overnight service, or (c) as of the date of email
transmission, if properly transmitted by email prior to 4:00 p.m. Central on a
business day.  If a notice is hand delivered or transmitted by email after 4:00
p.m. Central on a business day, then any such notice shall be deemed received as
of the next business day.

 

Section 17.                                   Condition of Property.

 

17.1.                     No Warranties.  THE ENTIRE AGREEMENT BETWEEN THE
SELLER AND BUYER WITH RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY
SET FORTH IN THIS AGREEMENT.  THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS,
UNDERSTANDINGS, PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER
WRITTEN OR ORAL AND WHETHER MADE BY SELLER OR ANY AGENT, EMPLOYEE, MEMBER,
OFFICER OR PRINCIPAL OF SELLER OR ANY OTHER PARTY) OTHER THAN AS ARE EXPRESSLY
SET FORTH AND STIPULATED IN THIS AGREEMENT.  WITHOUT IN ANY MANNER LIMITING THE
GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES
HAVE FULLY INSPECTED THE PROPERTY OR WILL BE PROVIDED WITH AN ADEQUATE
OPPORTUNITY TO DO SO, ARE OR WILL BE FULLY FAMILIAR WITH THE FINANCIAL AND
PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION THEREOF, AND
THAT THE PROPERTY HAS BEEN PURCHASED BY BUYER IN AN “AS IS” AND “WHERE IS”
CONDITION AND WITH ALL EXISTING DEFECTS (PATENT AND LATENT) AS A RESULT OF SUCH
INSPECTIONS AND INVESTIGATIONS AND NOT IN RELIANCE ON ANY AGREEMENT,

 

23

--------------------------------------------------------------------------------


 

UNDERSTANDING, CONDITION, WARRANTY (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR
REPRESENTATION MADE BY SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR
PRINCIPAL OF SELLER OR ANY OTHER PARTY (EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE
PROVIDED IN THIS AGREEMENT) AS TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL) CONDITION OF THE PROPERTY OR THE AREAS SURROUNDING
THE PROPERTY, OR AS TO ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION
AS TO ANY PERMITTED USE THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE
THEREOF WITH FEDERAL, STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN
CONNECTION THEREWITH, OR AS TO ANY OTHER MATTER IN CONNECTION THEREWITH.  BUYER
ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS
AGREEMENT, NEITHER SELLER, NOR ANY AGENT, MEMBER, OFFICER, EMPLOYEE OR PRINCIPAL
OF SELLER NOR ANY OTHER PARTY ACTING ON BEHALF OF SELLER HAS MADE OR SHALL BE
DEEMED TO HAVE MADE ANY SUCH AGREEMENT, CONDITION, REPRESENTATION OR WARRANTY
EITHER EXPRESSED OR IMPLIED.  THIS PARAGRAPH SHALL SURVIVE CLOSING AND DELIVERY
OF THE DEED, AND SHALL BE DEEMED INCORPORATED BY REFERENCE AND MADE A PART OF
ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE SALE OF THE
PROPERTY.

 

17.2.                     Change of Conditions.  Buyer shall accept the Property
at Closing in the same condition as the Property is as of the Contract Date, as
such condition shall have changed by reason of wear and tear and natural
deterioration and, subject to Sections 14 and 15 hereof, condemnation or damage
by fire or other casualty.  Without limiting the generality of the foregoing,
Buyer specifically acknowledges that the fact that any portion of the Property
may not be in working order or condition at the Closing Date by reason of wear
and tear and natural deterioration or damage by fire or other casualty, or by
reason of its present condition, shall not relieve Buyer of its obligation to
complete closing under this Agreement and pay the full Consideration.  Seller
has no obligation to make any repairs or replacements required by reason of wear
and tear and natural deterioration or condemnation or fire or other casualty,
but may, at its option and its cost (including the use of insurance proceeds as
herein provided), make any such repairs and replacements prior to the Closing
Date.

 

17.3.                     Condition of Delivery.  Seller has no obligation to
deliver the Property in a “broom clean” condition, and at Closing Seller may
leave in the Property all items of personal property and equipment, partitions
and debris as are now presently therein and as would accumulate in the normal
course of operating and maintaining the Property.

 

17.4.                     Release.  WITHOUT LIMITING THE PROVISIONS OF
SECTION 17.1 ABOVE AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT EXCEPT AS SET FORTH IN THE NEXT TO LAST SENTENCE OF THIS
SECTION 17.4, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND
ASSIGNS, HEREBY RELEASES, ACQUITS AND FOREVER DISCHARGES SELLER AND (AS THE CASE
MAY BE) SELLER’S OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS,
EMPLOYEES, MANAGERS, AGENTS AND AFFILIATES FROM ANY AND ALL RIGHTS, CLAIMS,
DEMANDS, CAUSES OF ACTIONS, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS WHETHER SUIT IS INSTITUTED OR NOT)
WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT (HEREINAFTER COLLECTIVELY
CALLED THE “CLAIMS”), WHICH BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING FROM OR

 

24

--------------------------------------------------------------------------------


 

RELATING TO (i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION OF THE PROPERTY WHETHER THE SAME ARE THE RESULT OF
NEGLIGENCE OR OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY
WHETHER THE SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING
SPECIFICALLY, BUT WITHOUT LIMITATION, ANY CLAIM FOR INDEMNIFICATION OR
CONTRIBUTION ARISING UNDER THE ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1),
WHETHER ARISING BASED ON EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S
PERIOD OF OWNERSHIP OF THE PROPERTY AND WHETHER BASED ON THEORIES OF
INDEMNIFICATION, CONTRIBUTION OR OTHERWISE.  THE RELEASE SET FORTH IN THIS
SECTION SPECIFICALLY INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER THE
ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1) OR UNDER THE AMERICANS WITH
DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME
AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN
CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE
DATE OF THIS AGREEMENT.  BUYER ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF BUYER’S SELECTION AND BUYER IS GRANTING THIS
RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER’S COUNSEL.  THE
RELEASE SET FORTH HEREIN DOES NOT APPLY TO THE REPRESENTATIONS OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY INDEMNITY OR WARRANTY EXPRESSLY
MADE BY SELLER IN ANY DOCUMENT DELIVERED BY SELLER AT CLOSING.  BUYER
ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS SECTION 17.4 AND DISCUSSED
ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS OF THIS SUBSECTION ARE A
MATERIAL PART OF THIS AGREEMENT.

 

17.5.                     Effect of Disclaimers.  Buyer acknowledges and agrees
that the Consideration has been negotiated to take into account that the
Property is being sold subject to the provisions of this Section 17 and that
Seller would have charged a higher purchase price if the provisions in this
Section 17 were not agreed upon by Buyer.

 

Section 18.                                   Miscellaneous.

 

18.1.   Governing Law; Headings; Rules of Construction.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State in
which the Land is located, without reference to the conflicts of laws or choice
of law provisions thereof.  The titles of sections and subsections herein have
been inserted as a matter of convenience of reference only and shall not control
or affect the meaning or construction of any of the terms or provisions herein. 
All references herein to the singular shall include the plural, and vice versa. 
The parties agree that this Agreement is the result of negotiation by the
parties, each of whom was represented by counsel, and thus, this Agreement shall
not be construed against the maker thereof.

 

18.2.   Assignment.  Neither Buyer nor Seller shall assign any of their rights
hereunder without the prior written consent of the other.  Notwithstanding
anything herein to the contrary, upon advance written notice to Seller and the
Closing Agent, but without the prior written consent of the Seller, Buyer may
assign all of its rights hereunder to one or more entities in which Buyer has a
direct or indirect ownership interest of at least 51% or which is under common
control with Buyer.  Buyer acknowledges and agrees that an assignment to such an
entity under this Section 18.2 will not release Buyer from any liability or
obligation under this Agreement, and that

 

25

--------------------------------------------------------------------------------


 

Buyer shall remain liable to Seller after such assignment as a principal and not
as a surety or guarantor.

 

18.3.   Brokers.  Buyer and Seller each warrant and represent to the other that
such representing and warranting party has not employed or made any commitment
to a broker or agent (including without limitation any real estate or securities
broker, agent, dealer, or salesperson) in connection with the transaction
contemplated hereby, except for Buyer’s Broker and Seller’s Broker.  Each party
agrees to indemnify and hold the other harmless from any loss or cost suffered
or incurred by it as a result of the indemnifying parties’ representation herein
being untrue.  Seller shall be responsible for the payment of any resulting fee
or expenses relating to the Seller’s Broker.  Buyer shall be responsible for the
payment of any resulting fee or expenses relating to the Buyer’s Broker.

 

18.4.   No Waiver.  Neither the failure of either party to exercise any power
given such party hereunder or to insist upon strict compliance by the other
party with its obligations hereunder, nor any custom or practice of the parties
at variance with the terms hereof shall constitute a waiver of either party’s
right to demand exact compliance with the terms hereof, except the Closing of
this Agreement shall constitute waiver of all conditions to Closing except to
the extent otherwise agreed in writing at Closing.

 

18.5.   Entire Agreement.  This Agreement contains the entire agreement of the
parties hereto with respect to the Property, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein or incorporated herein by reference shall be of any force or
effect.

 

18.6.   Binding Effect.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

18.7.   Amendments.  No amendment to this Agreement shall be binding on any of
the parties hereof unless such amendment is in writing and is executed by the
party against whom enforcement of such amendment is sought.

 

18.8.   Possession.  Possession of the Property shall be given by Seller to
Buyer at Closing.

 

18.9.   Date for Performance.  If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regular business day.

 

18.10.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.

 

18.11.   Time of the Essence.  Time shall be of the essence of this Agreement
and each and every term and condition hereof.

 

18.12.   Severability.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is

 

26

--------------------------------------------------------------------------------


 

intended, and shall for all purposes be deemed to be, a single, integrated
document setting forth all of the agreements and understandings of the parties
hereto, and superseding all prior negotiations, understandings and agreements of
such parties.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall for any reason and to any extent be
held to be invalid or unenforceable, then such term or provision shall be
ignored, and to the maximum extent possible, this Agreement shall continue in
full force and effect, but without giving effect to such term or provision.

 

18.13.   Survival.  Except as otherwise expressly provided herein, neither this
Agreement nor any provision contained herein shall be cancelled or merged with
any deed or other instrument on, as of, at or by reason of the Closing, and the
covenants and obligations of the parties shall survive the Closing.

 

18.14.   Further Assurances.  After the Closing, Buyer and Seller shall execute,
acknowledge, and deliver (or cause to be executed, acknowledged, and delivered)
such instruments and take such other actions as may be reasonably necessary or
advisable to carry out their respective obligations under this Agreement and
under any exhibit, document, certificate, or other instrument delivered pursuant
thereto.

 

18.15.   Seller 1031 Exchange.  Buyer agrees to cooperate with Seller for the
purpose of a possible tax deferred exchange by Seller pursuant to Section 1031
of the Code.  Buyer shall not incur any additional liability or financial
obligation as a consequence of Seller’s possible exchange, and Seller agrees to
indemnify and hold Buyer harmless from any liability that may arise from Buyer’s
participation therein.

 

18.16.   Exhibits.  Attached hereto and forming an integral part of this
Agreement are multiple exhibits, all of which are hereby incorporated into this
Agreement as fully as if the contents thereof were set out in full herein at
each point of reference thereto.

 

18.17.   Waiver of Jury Trial.  BUYER AND SELLER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER
WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY THE OTHER PARTY AT CLOSING, AND
SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS AGREEMENT.  Each party hereby
authorizes and empowers the other to file this Section and this Agreement with
the clerk or judge of any court of competent jurisdiction as a written consent
to waiver of jury trial.

 

Section 19.                                   Closing Agent Duties and Disputes.

 

19.1                                        Other Duties of Closing Agent. 
Closing Agent shall not be bound in any way by any other agreement or contract
between Seller and Buyer, whether or not Closing Agent has knowledge thereof. 
Closing Agent’s only duties and responsibilities with respect to the Earnest
Money shall be to hold, in trust, the Earnest Money and other documents
delivered to it as agent

 

27

--------------------------------------------------------------------------------


 

and to dispose of the Earnest Money and such documents in accordance with the
terms of this Agreement.  Without limiting the generality of the foregoing,
Closing Agent shall have no responsibility to protect the Earnest Money and
shall not be responsible for any failure to demand, collect or enforce any
obligation with respect to the Earnest Money or for any diminution in value of
the Earnest Money from any cause, other than Closing Agent’s gross negligence or
willful misconduct.  Closing Agent may, at the expense of Seller and Buyer,
consult with counsel and accountants in connection with its duties under this
Agreement.  Closing Agent shall not be liable to the parties hereto for any act
taken, suffered or permitted by it in good faith in accordance with the advice
of counsel and accountants.  Closing Agent shall not be obligated to take any
action hereunder that may, in its reasonable judgment, result in any liability
to it unless Closing Agent shall have been furnished with reasonable indemnity
satisfactory in amount, form and substance to Closing Agent.

 

19.2                                        Disputes.  Closing Agent is acting
as a stakeholder only with respect to the Earnest Money.  If, after the
Inspection Date, there is any dispute as to whether Closing Agent is obligated
to deliver the Earnest Money or as to whom the Earnest Money is to be delivered,
Closing Agent shall not make any delivery, but shall hold the Earnest Money
until receipt by Closing Agent of an authorization in writing, signed by all the
parties having an interest in the dispute, directing the disposition of the
Earnest Money, or, in the absence of authorization, Closing Agent shall hold the
Earnest Money until the final determination of the rights of the parties in an
appropriate proceeding.  Closing Agent shall have no responsibility to determine
the authenticity or validity of any notice, instruction, instrument, document or
other item delivered to it, and it shall be fully protected in acting in
accordance with any written notice, direction or instruction given to it under
this Agreement and believed by it to be authentic.  If written authorization is
not given, or proceedings for a determination are not begun, within 30 days
after the date scheduled for the closing of title and diligently continued,
Closing Agent may, but is not required to, bring an appropriate action or
proceeding for leave to deposit the Earnest Money with a court of the State of
Colorado pending a determination.  Closing Agent shall be reimbursed for all
costs and expenses of any action or proceeding, including, without limitation,
attorneys’ fees and disbursements incurred in its capacity as Closing Agent, by
the party determined not to be entitled to the Earnest Money.  Upon making
delivery of the Earnest Money in the manner provided in this Agreement, Closing
Agent shall have no further liability hereunder.  In no event shall Closing
Agent be under any duty to institute, defend or participate in any proceeding
that may arise between Seller and Buyer in connection with the Earnest Money.

 

19.3                                        Reports.  Closing Agent shall be
responsible for the timely filing of any reports or returns required pursuant to
the provisions of Section 6045(e) of the Internal Revenue Code of 1986 (and any
similar reports or returns required under any state or local laws) in connection
with the closing of the transaction contemplated by this Agreement.  This
provision shall survive the Closing.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

 

[signature pages to follow]

 

28

--------------------------------------------------------------------------------


 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By: IRET, Inc., a North Dakota corporation, its General Partner

 

By:

/s/ Timothy P. Mihalick

 

Print Name:

Timothy P. Mihalick

 

Print Title:

President

 

 

 

By:

/s/ Michael A. Bosh

 

Print Name:

Michael A. Bosh

 

Print Title:

Executive Vice President

 

 

 

 

 

Date:

6/12/2015

 

 

 

 

 

 

BUYER:

 

 

 

LSREF4 BISON ACQUISITIONS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Marc L. Lipshy

 

Print Name:

Marc L. Lipshy

 

Print Title:

Vice President

 

 

 

 

 

Date:

6/11/2015

 

 

29

--------------------------------------------------------------------------------


 

SELLER SUBSIDIARY JOINDER SIGNATURE PAGE

 

IN WITNESS WHEREOF, each of the undersigned Seller entities identified on
Schedule 1 has caused this Agreement to be executed and sealed by its duly
authorized signatory, effective as of the Contract Date.

 

 

SELLER:

 

 

IRET-GOLDEN JACK, L.L.C., a Delaware limited liability company

 

By:

IRET Properties, a North Dakota Limited Partnership

 

Its:

Managing Member

 

 

 

 

By:

IRET, Inc., a North Dakota corporation

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Michael A. Bosh

 

 

 

Michael A. Bosh,

 

 

 

Executive Vice President

 

 

 

 

 

Date:

6/12/2015

 

 

 

 

 

 

 

IRET-1715 YDR, LLC, a Minnesota limited liability company

 

 

 

By:

IRET Properties, a North Dakota Limited Partnership

 

Its:

Managing Member

 

 

 

 

By:

IRET, Inc., a North Dakota corporation

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Michael A. Bosh

 

 

 

Michael A. Bosh,

 

 

 

Executive Vice President

 

 

 

 

 

Date:

6/12/2015

 

 

30

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT OF CLOSING AGENT

 

The undersigned Closing Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Closing Agent under said Agreement, and (iii) be bound by
said Agreement in the performance of its duties as Closing Agent.

 

 

REPUBLIC TITLE OF TEXAS, INC.,

 

a wholly owned subsidiary of First American Title Insurance Company

 

 

 

 

 

By:

/s/ Janine N. Barber

 

 

Janine N. Barber

 

 

[Print Name]

 

 

 

 

 

Its:

Sr. Vice President

 

 

 

Title

 

31

--------------------------------------------------------------------------------


 

Schedule 1

List of Seller Subsidiary Entities Joining in Agreement

 

Owner of Golden Hills Office Center, Golden Valley, MN:

 

IRET-GOLDEN JACK, L.L.C., a Delaware limited liability company

 

Owner of TCA Building, Eagan, MN:

 

IRET-1715 YDR, LLC, a Minnesota limited liability company

 

--------------------------------------------------------------------------------


 

Exhibit 1

Legal Description of Land

 

1. 610 Business Center IV, Brooklyn Park, MN

 

Lot 3, Block 1, Six Ten Business Park 4th Addition, according to the recorded
plat thereof, and situate in Hennepin County, Minnesota, together with the
appurtenant easements contained in that certain Declaration of Roadway and
Ponding Easements dated July 15, 2004, filed July 23, 2004, as Document
No. 3993981, as restated by Restated Declaration of Roadway and Ponding
Easements dated March 16, 2005, filed March 17, 2005, as Document No. 4090002
and together with the appurtenant easements contained in that certain
Declaration of Roadway and Driveway Easements dated July 20, 2006, filed
July 21, 2006, as Document No. 4284919, and together with the appurtenant
easements contained in that certain Declaration of Utility Easements dated
July 25, 2006, filed October 26, 2006, as Document No. 4320337.

 

2. 7800 West Brown Deer Road, Milwaukee, WI

 

Parcel A:

 

All that part of the Southeast ¼ of Section 4, in Town 8 North, Range 21 East,
in the City of Milwaukee, County of Milwaukee, State of Wisconsin, bounded and
described as follows: Commencing at the Southeast corner of said ¼ Section;
thence South 88° 00’ 25” West along the South line of said ¼ Section 575.00 feet
to a point; thence North 01° 59’ 35” West at right angles to the South line of
said ¼ Section 75.00 feet to the point of beginning of the land to be described;
thence North 37° 51’ 33” East 188.99 feet to a point; thence North 22° 26’ 16”
East 29.81 feet to a point; thence North 36° 17’ 00” West 747.10 feet to a
point; thence South 47° 06’ 40” West 424 feet to a point; thence South 23° 14’
52” East 549.25 feet to a point; thence North 88° 00’ 25” East and parallel to
the South line of said ¼ Section 408.86 feet to the point of beginning.

 

Parcel B:

 

Parcel 2 of Certified Survey Map No. 2781, recorded March 26, 1976, on Reel
916, Image 523, as Document No. 4988525, being a redivision of Parcel II of
Certified Survey Map No. 1819, being a part of the Southeast ¼ of Section 4,
Town 8 North, Range 21 East, in the City of Milwaukee, County of Milwaukee,
State of Wisconsin.

 

Parcel C:

 

Non-exclusive easements, rights and privileges for the benefit of Parcels A and
B created in Article 20 of that certain Operating Agreement between Northridge
Company, Sears, Roebuck & Co.; Federated Department Stores, Inc.; Gimbel
Brothers, Inc. and J.C. Penny Company, Inc., dated December 29, 1969 and
recorded December 30, 1969 on Reel 512, Image 1561, as Document No. 4504697; as
amended by First Amendment to Operating Agreement dated July 2, 1971 and
recorded December 20, 1971 on Reel 626, Image 1554, as Document No. 4642990; and
as further

 

1

--------------------------------------------------------------------------------


 

amended by Second Amendment to Operating Agreement dated January 20, 1972 and
recorded June 1, 1972 on Reel 655, Image 292, as Document No. 4678008; and as
further amended by Third Amendment to Operating Agreement dated August 28, 1972
and recorded November 8, 1972 on Reel 687, Image 1851, as Document No. 4719872;
and Assignment and Assumption of Operating Agreement dated March 27, 1985 and
recorded March 28, 1985 on Reel 1738, Image 783, as Document No. 5798054; and
Assignment and Assumption of Operating Agreement dated March 17, 1986 and
recorded March 25, 1986 on Reel 1860, Image 642, as Document No. 5898791, and
Supplements to Operating Agreement by and between Northridge Company and
Federated Departments Stores, Inc., dated December 29, 1969 and recorded
December 30, 1969 on Reel 512, Image 1672, as Document No. 4504702; Northridge
Company and J.C. Penney Company, Inc., dated December 29, 1969 and recorded
December 30, 1969 on Reel 512, Image 1682, as Document No. 4504703; Second
Supplemental Agreement between Northridge Company and J.C. Penney Company, Inc.,
dated December 29, 1969 and recorded December 30, 1969 on Reel 512, Image 1704,
as Document No. 4504710; Affidavit and Supplemental Agreement between Northridge
Company and Gimbel Brothers, Inc., dated December 29, 1969 and recorded
September 17, 1974 on Reel 810, Image 1787, as Document No. 4870898; and
Memorandum Agreement among Northridge Company, Sears, Roebuck and Co., Federated
Department Stores, Inc., J.C. Penney Properties, Inc., and Gimbel
Brothers, Inc., dated February 23, 1971 and recorded June 10, 1971 on Reel
591, Image 435, as Document No. 4598031, for Ingress and Egress and Parking as
provided for therein.

 

3. Ameritrade, Omaha, NE

 

Parcel 1:                                                 That part of the NW1/4
of the NE1/4 of Section 4, Township 14 North, Range 12 East of the 6th P.M., in
the City of Omaha, in Douglas County, Nebraska, described as follows: Commencing
at the NE corner of said NW1/4 of the NE1/4; thence Southerly on the East line
of said NW1/4 of the NE1/4 83.00 feet; thence N 89°10’18” W (assumed bearing) on
a line 83.00 feet South of and parallel to the North line of said NW1/4 of the
NE1/4, 667.60 feet to the point of beginning, said point being 654.78 feet East
of the West line of said NW1/4 of the NE1/4; thence S 00°28’30” W on a line
654.78 feet East of and parallel to the West line of said NW1/4 of the NE1/4,
574.68 feet; thence N 89°18’20” W (recorded) N 89°15’43” W (measured), 571.79
feet to a point on the Easterly R.O.W. line of 102nd Street, said point being
83.00 feet East of the West line of said NW1/4 of the NE1/4; thence N 00°28’30”
E on a line 83.00 feet East of and parallel to the West line of said NW1/4 of
the NE1/4 and the Easterly R.O.W. line of said 102nd Street, 475.58 feet to a
point of curve; thence Northeasterly on a curve to the right (radius 99.38 feet,
chord bearing N 45°39’06” E, chord distance 140.98 feet), an arc distance of
156.73 feet to a point of tangency, said point being on the Southerly R.O.W.
line of “F” Street and 83.00 feet South of the North line of said NW1/4 of the
NE1/4; thence S 89°10’18” E on a line 83.00 feet South of and parallel to the
North line of said NW1/4 of the NE1/4 and the Southerly R.O.W. line of said “F”
Street, 471.80 feet to the point of beginning;

 

Parcel 2:                                                 Non-exclusive easement
rights reserved in Warranty Deed dated September 30, 1974, filed October 17,
1974 in Book 1511 at Page 347 of the Deed Records of Douglas County, Nebraska.

 

2

--------------------------------------------------------------------------------


 

4. Barry Pointe Office Park, Kansas City, MO

 

Lot 1, BARRY POINTE OFFICE PARK — FIRST PLAT, a subdivision of land in Kansas
City, Clay County, Missouri.

 

5. Benton Business Park, Sauk Rapids, MN

 

Lots 4 and 5, Block 2, Sauk Rapids Industrial Park South, according to the
recorded plat thereof, Benton County, Minnesota

 

Abstract Property

 

6. Brenwood I, II, III & IV, Minnetonka, MN

 

Lots 2, 4 and 5, Block 1, Brenwood Business Park, Hennepin County, Minnesota

 

Lot 3, Block 1, Brenwood Business Park, Hennepin County, Minnesota,

 

Together with a 30.00 foot perpetual easement for access purposes and a 42.00
foot perpetual easement for access purposes over, under and across a portion of
Lot 4, Block 1, Brenwood Business Park, according to the recorded plat thereof,
pursuant to warranty deed dated October 3, 1980, recorded October 9, 1980, as
Document No. 4594610, and warranty deed dated December 23, 1981, recorded
December 23, 1981, as Document No. 4692043.

 

And

 

Together with a perpetual easement for access purposes over, under and across
the South 26.00 feet of the North 59.00 feet of Lot 2, Block 1, Brenwood
Business Park, according to the recorded plat thereof, pursuant to warranty deed
dated December 23, 1981, recorded December 23, 1981, as Document No. 4692043.

 

7. Brook Valley I, La Vista, NE

 

THE SOUTH 405 FEET OF LOT 24, BROOK VALLEY BUSINESS PARK, A SUBDIVISION AS
SURVEYED, PLATTED AND RECORDED IN SARPY COUNTY, NEBRASKA, AKA LOT 24, BROOK
VALLEY BUSINESS PARK, A SUBDIVISION AS SURVEYED, PLATTED AND RECORDED IN SARPY
COUNTY, NEBRASKA, EXCEPT THE NORTH 45 FEET THEREOF, AKA LOT 24A, BROOK VALLEY
BUSINESS PARK, A SUBDIVISION AS SURVEYED, PLATTED AND RECORDED IN SARPY COUNTY,
NEBRASKA.

 

8. Crosstown Centre, Eden Prairie, MN

 

Parcel 1

 

Lot 3, Block 1, Crosstown Industrial Park Second Addition, Hennepin County,
Minnesota.

 

Abstract.

 

3

--------------------------------------------------------------------------------


 

Parcel 2

 

Lot 1, Block 1, Crosstown Circle Addition, Hennepin County, Minnesota.

 

Together with the easements and benefits of the Reciprocal Easement Agreement
dated 11-24-1999, filed 12-20-1999. as Document No. 3236146.

 

Torrens.

 

9. Golden Hills Office Center, Golden Valley, MN

 

Lot 1, Block 1, Golden Hills Office Center P.U.D. No. 81, Hennepin County,
Minnesota.

 

10. Granite Corporate Center, St. Cloud, MN

 

Parcel 1:

 

Lots 2, 3, and 8, and the East Half of Lots 4 and 7, Block 2, Highway Addition,
except the North 3.00 feet of said Lots 2, 3, and 4; and Lots 1, 2, and 3, Block
4, Highway Addition Plat 2, except the North 3.00 feet of said Lot 1.

 

Parcel 2:

 

Lot 5 and the West Half of Lot 4, Block 2, Highway Addition except:

 

1.                                      The South 10 feet of said Lot 5;

2.                                      The South 10 feet of the West Half of
said Lot 4;

3.                                      That part of said Lot 5 and that part of
the West Half of said Lot 4 lying Northerly of the following described line:
Beginning at a point on the East line of the West Half of said Lot 4, distant 3
feet South of the North line of said Lot 4; thence Westerly and parallel to the
North line of said Lots 4 and 5 a distance of 176.41 feet; thence deflect left
45 degrees along a straight line to the West line of said Lot 5 and there
terminating.

 

All according to the plats thereof recorded in the Office of the County Recorder
in and for Stearns County Minnesota.

 

11. Great Plains, Fargo, ND

 

Parcel 1:

 

A part of Lot 1, Block 2 of the Great Plains Software Addition to the City of
Fargo, Cass County, North Dakota commencing at the Southeast corner of Lot 1,
Block 2 in the Great Plains Software Addition to the City of Fargo, North
Dakota; thence North 04 degrees 22 minutes 19 seconds West 117.09 feet along the
East line of said Lot 1; thence South 88 degrees 05 minutes 21 seconds West
346.61 feet parallel with the South line of said Lot 1, to the point of
beginning;

 

Thence North 01 degrees 54 minutes 39 seconds West 335.00 feet; thence South 88
degrees 05 minutes 21 seconds West 355.50 feet; thence North 12 degrees 15
minutes 20 seconds West 523.73 feet; thence South 82 degrees 54 minutes 44
seconds West 163.14 feet; thence South 13 degrees 15 minutes 08 seconds West
470.14 feet; thence South 01 degrees 54 minutes 39 seconds East

 

4

--------------------------------------------------------------------------------


 

393.73 feet; thence North 88 degrees 05 minutes 21 seconds East 715.00 feet;
thence North 01 degrees 54 minutes 39 seconds West, 12.01 feet to the point of
beginning, said tract containing 388,495 SF more or less.

 

Parcel 2:

 

Together with a North access easement, commencing at the Southeast corner of Lot
1 Block 2 in the Great Plains Software Addition to the City of Fargo, Cass
County, North Dakota; thence North 04 degrees 22 minutes 19 seconds West 117.09
feet along the East line of said Lot 1; thence South 88 degrees 05 minutes 21
seconds West, 346.61 feet; thence North 01 degrees 54 minutes 39 seconds West,
335.00 feet; thence South 88 degrees 05 minutes 21 seconds West, 292.25 feet to
the point of beginning of the following described 26.50 feet wide strip of land,
the centerline of which is described as follows:

 

Thence North 01 degrees 54 minutes 39 seconds West 55.26 feet; thence
Northeasterly on a circular curve, concave to the Southeast with a radius of
736.75 feet and an arc length of 261.20 feet; thence North 18 degrees 24 minutes
08 seconds East 13.37 feet; thence Northeasterly on a circular curve concave to
the Northwest with a radius of 613.25 feet and an arc length of 243.76 feet;
thence North 04 degrees 22 minutes 19 seconds West 119.16 feet to the South
Right of Way of 44th Avenue Southwest and there ending. The side line of said
strip to be shortened or lengthened to terminate at said South Right of Way line
of 44th Avenue Southwest

 

Parcel 3:

 

Together with a South Access Easement, commencing at the Southeast corner of Lot
1, Block 2 in the Great Plains Software Addition to the City of Fargo, North
Dakota; thence North 04 degrees 22 minutes 19 seconds West 117.09 feet along the
East line of said Lot 1 to the Point of Beginning of the following described
24.00 feet wide strip of land; thence South 88 degrees 05 minutes 21 seconds
West for a distance of 346.61 feet and there ending

 

Parcel 4:

 

Together with an Easement Agreement, filed for record October 31, 2013 at 11:07
AM as Document No. 1403808 in the Office of the Cass County Recorder.

 

12. Highlands Ranch I, Highlands Ranch, CO

 

Parcel I:

 

Lot 17-A,

HIGHLANDS RANCH FILING NO. 20, 15th AMENDMENT,

County of Douglas.

State of Colorado.

 

5

--------------------------------------------------------------------------------


 

Parcel II:

 

The beneficial easements contained in Subassociation Declaration for Highlands
Ranch Business Park, Inc., recorded February 21, 1989, in Book 841, at
Page 1115, as modified by Amendment recorded June 11, 1990, in Book 916, at
Page 49,

 

County of Douglas,

State of Colorado

 

Parcel III:

 

The beneficial easements contained in Declaration of Reciprocal Access and
Driveway Easements, recorded July 31, 1992, in Book 1075, at Page 805,

 

County of Douglas.

State of Colorado.

 

Parcel IV:

 

The beneficial easement described in Declaration of Trail Easement recorded
December 14, 1999, in Book 1788, at Page 1460,

 

County of Douglas,

State of Colorado.

 

Parcel V:

 

The beneficial easement described in Grant of Easement recorded June 1, 2000, in
Book 1851, at Page 1609,

 

County of Douglas,

State of Colorado.

 

13. Highlands Ranch II, Highlands Ranch, CO

 

Lot 18-A, HIGHLANDS RANCH FILING NO. 20, 15th AMENDMENT, County of Douglas,
State of Colorado.

 

14. Interlachen Corporate Center, Edina, MN

 

Lot 1, Block 1, Haugland Addition, Hennepin County, Minnesota.

 

Torrens Property:  Certificate of Title No. 1069502

 

15. Intertech Building, Fenton, MO

 

Lot 1, of INTERTECH SUBDIVISION, according to the plat thereof recorded in Plat
Book 321 page 71 of the St. Louis County, Missouri Records.

 

6

--------------------------------------------------------------------------------


 

16. Minnesota National Bank, Duluth, MN

 

Lot Forty-four (44), in Block Six (6), CENTRAL DIVISION OF DULUTH, according to
the recorded plat thereof, on file in the office of the Register of Deeds in and
for St. Louis County, Minnesota.

 

Torrens Property

 

17. Northpark Corporate Center 6 & 8, 1200, & 1210, Arden Hills, MN

 

Tracts A, B, C and D, Registered Land Survey No. 394, Ramsey County, Minnesota;
together with non-exclusive easements set forth in Document Nos. 749317, 759599,
794524 and 1502466.

 

18. Omaha 10802 Farnam Drive, Omaha, NE

 

Real property in the City of Omaha, County of Douglas, State of Nebraska,
described as follows:

 

All of Lot 5 and part of Lot 6, Harney West Professional Addition, an Addition
to the City of Omaha, Douglas County, Nebraska, more particularly described as
follows:

 

Beginning at the Southeast corner of said Lot 5, Harney West Professional
Addition; thence South 89°54’20” West (assumed bearing) along the South line of
said Lot 5, Harney West Professional Addition, a distance of 288.01 feet to the
Southwest corner of said Lot 5, Harney West Professional Addition, thence North
00°06’49” West, along the West line of said Lot 5, Harney West Professional
Addition, a distance of 174.85 feet to a point on the South right of way line of
Harney Circle; thence along the Southerly and Easterly right of way line of
Harney Circle, on a curve to the left with a radius of 50.00 feet, a distance of
147.06 feet, said curve having a long chord which bears North 05°37’31” East, a
distance of 99.50 feet to a point on the East right of way line of Farnam Drive;
thence North 00°04’50” West, along said East right of way line of Farnam Drive,
a distance of 175.93 feet to a point on the North line of said Lot 6, Harney
West Professional Addition; thence North 89°56’01” East, along said North line
of Lot 6, Harney West Professional Addition, a distance of 421.55 feet to a
point on the West right of way line of Interstate Highway No. 680, said point
also being the Northeast corner of said Lot 6, Harney West Professional
Addition; thence Southwesterly along the said West right of way line of
Interstate No. 680, on a curve to the right with a radius of 1,734.90 feet, a
distance of 473.37 feet, said curve having a long chord which bears South
17°36’03” West, a distance of 471.90 feet to the point of beginning.

 

19. Plaza VII, Boise, ID

 

THE LAND REFERRED TO IN THIS DOCUMENT IS LOCATED IN THE COUNTY OF ADA, STATE OF
IDAHO, AND DESCRIBED AS FOLLOWS:

 

A PORTION OF THE NORTHWEST QUARTER OF SECTION 8, TOWNSHIP 3 NORTH, RANGE 2 EAST,
BOISE-MERIDIAN, ADA COUNTY, IDAHO, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE BRASS CAP MAKING THE NORTHEAST CORNER OF SAID NORTHWEST QUARTER
OF SECTION 8; THENCE

 

7

--------------------------------------------------------------------------------


 

SOUTH 0°18’39” WEST 60.69 FEET ALONG THE EASTERLY BOUNDARY OF SAID NORTHWEST
QUARTER OF SECTION 8, TO A POINT ON THE SOUTHERLY BOUNDARY EXTENDED OF FAIRVIEW
AVENUE; THENCE

 

NORTH 89°20’08” WEST 99.37 FEET ALONG THE SAID SOUTHERLY BOUNDARY EXTENDED OF
FAIRVIEW AVENUE TO A STATE HIGHWAY RIGHT OF WAY MONUMENT; THENCE CONTINUING

 

NORTH 89°20’08” WEST 478.41 FEET ALONG THE SOUTHERLY BOUNDARY OF FAIRVIEW AVENUE
TO AN IRON PIN, ALSO SAID POINT BEING THE REAL POINT OF BEGINNING; THENCE ALSO
CONTINUING

 

NORTH 89°20’08” WEST 556.69 FEET ALONG THE SAID SOUTHERLY BOUNDARY OF FAIRVIEW
AVENUE TO AN IRON PIN; THENCE

 

SOUTH 0°39’52” WEST 152.43 FEET TO AN IRON PIN ON THE NORTHERLY BOUNDARY OF
INTERSTATE HIGHWAY 80N, BOISE CONNECTOR, FEDERAL AID PROJECT NO.
1-1G-80N-1(22)50; THENCE

 

NORTH 82°57’12” EAST 186.36 FEET ALONG THE SAID NORTHERLY BOUNDARY OF INTERSTATE
HIGHWAY 80N, BOISE CONNECTOR TO A STATE HIGHWAY RIGHT OF WAY MONUMENT; THENCE

 

NORTH 87°45’42” EAST 372.40 FEET ALONG THE SAID NORTHERLY BOUNDARY OF INTERSTATE
HIGHWAY 80N, BOISE CONNECTOR TO AN IRON PIN, THENCE LEAVING SAID NORTHERLY
BOUNDARY OF INTERSTATE HIGHWAY 80N, BOISE CONNECTOR

 

NORTH 0°39’52” EAST 108.57 FEET TO THE POINT OF BEGINNING.

 

20. Plymouth 5095 Nathan Lane, Plymouth, MN

 

That part of Lot 4, Block 1, Ryan Business Center lying East of the following
described line: Beginning at a point in the South line of said Lot 4 a distance
of 285.00 feet West of the Southeast corner of said Lot 4; thence North to a
point in the North line of said Lot 4 a distance of 290.12 feet West of the
Northeast corner of said Lot 4 and there terminating.

 

21. Prairie Oak Business Center, Eden Prairie, MN

 

That part of the South Quarter of the Northeast Quarter of the Southwest Quarter
of Section 1, Township 116 North, Range 22 West, lying West of Trunk Highway
No. 169 as now located and established;

 

Also

 

That part of the West 8 rods of the Northeast Quarter of the Southwest Quarter
of Section 1, Township 116 North, Range 22 West, lying North of the South
Quarter of the Northeast Quarter of the Southwest Quarter of said Section 1 and
South of the Southerly boundary of C. S. A. H. No. 61;

 

Also

 

That part of the Northwest Quarter of the Southwest Quarter of Section 1,
Township 116 North, Range 22 West, Hennepin County, Minnesota, described as
follows:

 

8

--------------------------------------------------------------------------------


 

Commencing at a point on the South line of said Section 1, distant 1152.72 feet
East of the Southwest corner thereof; run Northeasterly at an angle of 95
degrees 39 minutes 45 seconds with said South Section line for 558.77 feet;
thence deflect to the right on a 1 degree 30 minutes curve (delta angle 17
degrees 05 minutes 59 seconds) for 1139.98 feet; thence on tangent to said curve
for 244.34 feet; thence deflect to the left at an angle of 101 degrees 52
minutes 10 seconds for 323.40 feet; thence run Southwesterly at an angle of 94
degrees 52 minutes 58 seconds a distance of 540.00 feet; thence Northwesterly at
an angle of 90 degrees 00 minutes 00 seconds a distance of 80.00 feet to the
right-of-way line of U. S. Highway No. 169 being the point of beginning of the
tract herein described; thence Northeasterly at an angle of 90 degrees 00
minutes 00 seconds along said right-of-way line a distance of 485 feet; thence
Northwesterly, Westerly, Southwesterly, Southerly, Southwesterly and
Southeasterly along said right-of-way line to the point of beginning, according
to Document No. 3821860 Notice of Amendment to Lis Pendens.

 

22. Rapid City 900 Concourse Drive, Rapid City, SD

 

Lot One (1) of Block One (1) of Rushmore Business Park, City of Rapid City, as
shown by the plat recorded in Book 29 of Plats on page 109 in the office of the
Register of Deeds, Pennington County, South Dakota

 

23. Spring Valley IV, Omaha, NE

 

LOT 4, IN SPRING VALLEY INDUSTRIAL PARK, AN ADDITION TO THE CITY OF OMAHA, AS
SURVEYED, PLATTED AND RECORDED IN DOUGLAS COUNTY, NEBRASKA.

 

24. Spring Valley V, Omaha, NE

 

LOTS 1 AND 2, SPRING VALLEY INDUSTRIAL PARK REPLAT 5, AN ADMINISTRATIVE
SUBDIVISION, AS SURVEYED, PLATTED AND RECORDED IN DOUGLAS COUNTY, NEBRASKA.

 

25. Spring Valley X, Omaha, NE

 

LOT 10, IN SPRING VALLEY INDUSTRIAL PARK, AN ADDITION TO THE CITY OF OMAHA, AS
SURVEYED, PLATTED AND RECORDED IN DOUGLAS COUNTY, NEBRASKA

 

26. Spring Valley XI, Omaha, NE

 

LOT 11, SPRING VALLEY INDUSTRIAL PARK, AN ADDITION TO THE CITY OF OMAHA, AS
SURVEYED, PLATTED AND RECORDED IN DOUGLAS COUNTY, NEBRASKA

 

27. Superior Office Building, Duluth, MN

 

The land referred to is situated in the State of Minnesota, County of St. Louis,
and is described as follows:

 

9

--------------------------------------------------------------------------------


 

That part of Lots Three (3), Four (4), Five (5) and Six (6), Block Three (3),
ONEOTA INDUSTRIAL PARK FIRST ADDITION lying between the following described
lines: A line 51.76 feet Southwest of the Southwesterly line of Lot Two (2),
Block Three (3), and as the same is extended, and a line of 241.76 feet
Southwest of the Southwesterly line of Lot Two (2), Block Three (3), and as the
same is extended, and to that part of Lots Three (3), Four (4), Five (5), and
Six (6), Block Three (3), ONEOTA INDUSTRIAL PARK FIRST ADDITION lying between
the following described lines: A line 51.76 feet Southwest of the Southwesterly
line of Lot Two (2), Block Three (3), and as the same is extended, and a line
33.76 feet Southwest of the Southwesterly line of Lot Two (2), Block Three (3),
and as the same is extended.

 

Torrens and Abstract Property.

 

28. TCA Building, Eagan, MN

 

Parcel A:

 

Lot 1, Block 1, and Outlot A, TRANSPORT AMERICA HEADQUARTERS ADDITION, Dakota
County, Minnesota.

 

Parcel B:

 

Together with an easement for roadway purposes created in Quit Claim Deed filed
as Document No. 487117.

 

Abstract and Torrens Properly
Torrens Certificate No 131063

 

29. Three Paramount Plaza, Bloomington, MN

 

Lot 2, Block 1, Paramount Plaza Addition

 

Together with that certain Driveway Easement Agreement dated 10-25-1982, filed
11-8-1983 as Document No. 1545902

 

Together with that certain Easement in connection with a retaining wall dated
4-14-1982, filed 11-8-1983 as Document No. 1589424

 

Together with that certain Drainage and Utility Easement evidenced by Reciprocal
Easement Agreement dated 7-17-1984, filed 7-18-1984 as Document No. 4908155

 

30. UHC Office, International Falls, MN

 

The land referred to is situated in the State of Minnesota, County of
Koochiching, and is described as follows:

 

That part of Outlot A, International Square lying Northerly and Westerly of a
line described as follows: Commencing at the most easterly corner of said Outlot
A; thence North 53 degrees 15 minutes West, record plat bearing, along the
Northeasterly line of said Outlot A, a distance of Four Hundred eighty-seven
(487) feet to the point of beginning of the line to be described; thence South

 

10

--------------------------------------------------------------------------------


 

38 degrees 45 minutes West a distance of Four Hundred fifty-five and nine
hundredths (455.09) feet to the Southwesterly line of said Outlot A and the
Northeasterly right of way of Valley Pine Circle and said line there terminating
and that part of Outlot B, International Square, lying Northerly and Easterly of
a line described as follows: Commencing at the Northeast corner of said Outlot
B; thence South 89 degrees 48 minutes 39 seconds West, record plat bearing,
along the North line of said Outlot B, a distance of Four Hundred sixty and
forty-two hundredths (460.42) feet to the Northwest corner of said Outlot B;
thence South 00 degrees 11 minutes 21 seconds East, along the Westerly line of
said Outlot B, a distance of One Hundred Ninety-nine and thirty-four hundredths
(199.34) feet to the point of beginning of the line to be described; thence
South 27 degrees 12 minutes 07 seconds East a distance of Two Hundred Forty
(240) feet to the Southerly line of said Outlot B and the Northerly right of way
of Valley Pine Circle and said line there terminating.

 

Abstract Property.

 

31. US Bank Financial Center, Bloomington, MN

 

Real property in the City of Bloomington, County of Hennepin, State of
Minnesota, described as follows:

 

Lot 1, Block 1, Summit State Bank Addition, according to the recorded plat
thereof, Hennepin County, Minnesota.

 

The following portion of the land is registered land as evidenced by Certificate
of Title No. 1151946:

 

Lot 1, Block 1, Summit State Bank Addition, except that part of the East 48 feet
lying North of the South line of the North 660 feet of the Northeast Quarter of
the Northeast Quarter of Section 2, Township 27, Range 24.

 

32. Wells Fargo Center, St. Cloud, MN

 

Parcel 1:

 

Block E, in the Town (now City) of St. Cloud, according to the plat and survey
thereof made by John L. Wilson, and on file and of record in the office of the
County Recorder in and for Stearns County, Minnesota.

 

Said Block E being also described by metes and bounds as follows:

 

Beginning at the intersection of the Northwesterly line of 2nd Street South
(formerly Monroe Street) with the Northeasterly line of 5th Avenue South
(formerly Washington Avenue) in said City of St. Cloud; thence Northwesterly
along said Northeasterly line of 5th Avenue South for 330 feet more or less to
the Southeasterly line of 1st Street South (formerly Lake Street) in said City
of St. Cloud; thence Northeasterly along said Southeasterly line of 1st Street
South for 264 feet more or less to the Southwesterly line of 4th Avenue South
(formerly Percy Avenue) in said City of St. Cloud; thence Southeasterly along
said Southwesterly line of 4th Avenue South for 330 feet

 

11

--------------------------------------------------------------------------------


 

more or less to said Northwesterly line of 2nd Street South; thence
Southwesterly along said Northwesterly line of 2nd Street South for 264 feet
more or less to the point of beginning.

 

Subject to an easement for road purposes over that part of said Block E
described as follows:

 

Beginning at the Northeasterly corner of Lot 10, Block E, said point being the
most Northerly corner of said Block E; thence Southwesterly along the Northerly
line of said Lot 10 for 31.00 feet; thence Southeasterly along a tangential
curve to the right having a radius of 33 feet to the Easterly line of said Lot
10; thence Northwesterly along the Easterly line of said Lot 10 to the point of
beginning.

 

Except Condominium Number 16, Northwest Center Condominium, Stearns County,
Minnesota.

 

Parcel 2:

 

Units 1, 2, 3, 4, 5, 7 and 8, Condominium Number 16, Norwest Center Condominium,
Stearns County, Minnesota.

 

Together with a permanent easement for Skyway over 1st Street South and a part
of Block “D”, Town (now City) of St. Cloud, according to the plat and survey
thereof made by John L. Wilson, and on file and of record in the office of the
County Recorder, in and for Stearns County,

 

Minnesota, filed on December 2, 1983, in the office of the County Recorder, a
Document Number 560549.

 

Together with easements for non-exclusive ingress and egress and nonexclusive
parking purposes as set out in Document Number 560556.

 

Together with the benefits of Easement dated 12-1-1983, filed 12-2-1983, as
Document No. 560559.

 

33. West River Business Park, Waite Park, MN

 

Lot 6, Block 1, West River Business Park.

 

Stearns County, Minnesota

Abstract Property

 

34. Westgate North & South, Boise, ID

 

PARCEL A

 

A parcel of land being a portion of Lot 1 of Block 6, a portion of Block 7 and a
portion of the access road shown on the Plat of Westland Acres, a subdivision,
as filed for record in the office of the Ada County Recorder, Boise, Idaho in
Book 13 of Plats at page 871 and all of Blocks 5 and 6 and a portion of Block 7
of Westgate Shopping Center, a subdivision, as filed for record in the office of
the Ada County Recorder, Boise, Idaho in Book 16 of Plats at page 1085, also
shown on Record of Survey No. 8570, filed for record in the office of the Ada
County Recorder, Boise, Idaho under Instrument No. 109061381 lying in the SE 1/4
of Section 1, T.3N., R.1E., B.M., Boise, Ada County, Idaho and more particularly
described as follows:

 

12

--------------------------------------------------------------------------------


 

BEGINNING at an iron pin marking the Southwest corner of said Block 5 of
Westgate Shopping Center; thence along the West boundaries of said Blocks 5, 6
and 7 of Westgate Shopping Center, North 00°00’00” East 340.47 feet to an Iron
pin marking a point of curve; thence continuing along the arc of a curve to the
left 112.25 feet, said curve having a radius of 165.42 feet, a central angle of
38°52’48” and a long chord bearing

 

North 19°26’24” West 110.11 feet to an iron pin marking a point of reverse
curve; thence continuing along the arc of curve to the right 71.54 feet, said
curve having a radius of 105.42 feet, a central angle of 38°52’48” and a long
chord bearing

 

North 19°26’24” West 70.17 feet to an iron pin marking a point of tangent thence
continuing

 

North 00°00’00” East 109.38 feet to an iron pin; thence continuing

 

North 90°00’00” West 5.00 feet to an iron pin; thence continuing

 

North 00°00’00” East 131.73 feel to an iron pin; thence leaving said West
boundary of Block 7 of Westgate Shopping Center along a line North of and
parallel with the South boundary of said Block 7 of Westgate Shopping Center

 

South 90°00’00” East 245.62 feet to an iron pin; thence along a line Westerly of
and parallel with the East boundary of said Block 7 of Westgate Shopping Center

 

South 00°05’30” East 59.88 feet to an iron pin on the South boundary of said
Block 7 of Westgate Shopping Center; thence along said South boundary

 

South 90°00’00” East 133.00 feet to an iron pin marking the Northeast, corner of
said Block 6 of Westgate Shopping Center; thence along the East boundary of said
Blocks 6 and 5 of Westgate Shopping Center

 

South 00°05’30” East 295.03 feet to an iron pin marking the Northwest corner of
said Lot of Block 6 of Westland Acres; thence along the North boundary of said
Lot 1 of Block 6 of Westland Acres

 

North 90°00’00” East 27.09 feet to a point; thence

 

South 00°00’26” East 121.27 feet to a point inside a common wall; thence along
said common wall the following courses and distances:

 

South 89°59’34” West 20.00 feet to a point; thence

 

South 00°00’26” East 91.08 feet to a point; thence

 

South 89°59’34” West 10.01 feet to a point; thence

 

South 00°00’26” East 63.14 feet to a point; thence

 

South 89°59’34” West 2.70 feet to a point; thence

 

South 00°00’26” East 5.39 feet to a point; thence

 

North 89°59’34” East 0.51 feet to a point; thence

 

South 00°00’26” East 1.15 feet to a point of ending of said common wall; thence

 

South 00°00’26” East 100.35 feet to an iron pin; thence

 

South 88°57’00” East 5.68 feet to an iron pin on the East boundary of said Block
5 of Westgate Shopping Center; thence along said East boundary

 

South 00°05’30” East 20.00 feet to an iron pin marking the Southeast corner said
Block 5 of Westgate Shopping Center; thence along the South boundary of said
Block 5 of Westgate Shopping Center

 

North 88°54’46” West 180.00 feet to an iron pin marking a point of curve; thence
along the arc of a curve to the left 134.89 feet, said curve having a radius of
57295.80 feet a central angle of 0°08’06” and a long chord bearing

 

North 88°58’49” West 134.89 feet to the POINT OF BEGINNING,

 

13

--------------------------------------------------------------------------------


 

And also:

 

PARCEL B

 

A parcel of land being a portion of Block 7 of Westgate Shopping Center, a
subdivision, as filed for record in the office of the Ada County Recorder,
Boise, Idaho in Book 16 of Plats at page 1085, also shown on Record of Survey
No. 8570, filed for record in the office of the Ada County Recorder,
Boise, Idaho under Instrument No. 109061381 lying in the SE 1/4 of Section 1,
T.3N., R.1E., B.M., Boise, Ada County, Idaho and more particularly described as
follows:

 

Commencing at the Southwest corner said Block 7 of Westgate Shopping Center
thence along the West boundary of said Block 7

 

North 00°00’00” East 59.88 feet to an iron pin marking the POINT OF BEGINNING;
thence continuing

 

North 00°00’00’ East 145.09 feet to an iron pin marking the Southwest corner of
Birchwood No. 2 Subdivision, as filed for record in the office of the Ada County
Recorder, Boise, Idaho in Book 63 of Plats at page 6414; thence along the South
boundary of said Birchwood No. 2 Subdivision

 

North 90°00’00” East 378.39 feet to an iron pin marking the Southeast corner of
said Birchwood No. 2 Subdivision; thence along the East boundary of said Block 7
of Westgate Shopping Center

 

South 00°05’30” East 204.97 feet to an iron pin marking the Southeast corner of
said Block 7 of Westgate Shopping Center; thence along the South boundary of
said Block 7 of Westgate Shopping Center

 

North 90°00’00” West 133.00 feet to an iron pin; thence along a line West of and
parallel with said East boundary of Block 7 of Westgate Shopping Center

 

North 00°05’30” West 59.88 feet to an iron pin; thence along a line North of and
parallel with the said South boundary of Block 7 of Westgate Shopping Center

 

North 90°00’00” West 245.62 feet to the POINT OF BEGINNING,

 

PARCEL C

 

Reciprocal Easement Agreement for Ingress-Egress, and the terms and conditions
contained therein;

 

By                                : James K. Wood & Zetta J. Wood

 

and Between :Terteling Trust #8 and Roger L. Anderson & Susan I. Anderson

 

Recorded: April 22, 1992 as Instrument No. 9225295, record of Ada County, Idaho

 

A Centerline for the easement being described as follows:

 

Commencing as the northeast corner of said Block 7;

 

thence SOUTH along the easterly boundary of said Block 7 a distance of 197.37
feet to the POINT OF BEGINNING;

 

thence leaving said easterly boundary WEST a distance of 244.87 feet to a point;

 

thence S 0 18’27”E a distance of 65.50 feet to a point;

 

thence N 88 57’00” W a distance of 435.58 feet to a point;

 

14

--------------------------------------------------------------------------------


 

thence NORTH a distance of 59.06 feet to a point;

 

thence WEST a distance of 35.89 feet to the westerly boundary of aid BLOCK 5 and
being the POINT OF BEGINNING.

 

PARCEL D

 

Reciprocal Easement Agreement for Utility and Service, and the terms and
conditions contained therein;

 

By                                : James K. Wood & Zetta J. Wood

 

and Between :Roger L. Anderson L. Anderson & Susan I. Anderson

 

Recorded: April 22, 1992 as Instrument No. 9225296, record of Ada County, Idaho

 

15

--------------------------------------------------------------------------------


 

Exhibit 2

List of Due Diligence Documents

 

1.                   A current rent roll for the Property.

 

2.                   A copy of all of the Leases.

 

3.                   A list of all Security Deposits, prepaid rent or other sums
currently held by Seller under the Leases.

 

4.                   A list of the Personal Property (if any).

 

5.                   A copy of all Service Contracts (if any).

 

6.                   Copies of Seller’s most recent environmental reports
prepared for or in connection with the Property, to the extent that the same are
in the possession or control of Seller, have been provided to Buyer prior to the
Effective Date.

 

7.                   Income and expense statements showing the financial results
of operating the Property for Seller’s last three fiscal years (5/1 through
4/30), and current-to-date financial statements for the current fiscal year.

 

8.                   Copies of all real estate tax statements associated with
the Property for the current year and for the preceding 3 years.

 

9.                   Copies of all promissory notes, mortgages and any other
related loan documents and loan information relating to the Debt.

 

--------------------------------------------------------------------------------


 

Exhibit 3

Description of the Debt

 

Date of Loan:  4-1-2011

 

Original Principal Balance:  $18,500,000.00

 

Current Principal Balance:  $17,417,412 (as of 5-31-2015)

 

Interest Rate:  5.51% (fixed)

 

Maturity Date:  4-1-2021

 

--------------------------------------------------------------------------------


 

Exhibit 4.1

Allocation of Consideration to Individual Property

 

[To be provided by Buyer on or prior to the Closing Date,

subject to the reasonable approval of Seller]

 

1

--------------------------------------------------------------------------------


 

Exhibit 7.1.1

 

Leasing Costs Outstanding Under Existing Leases

 

[To be provided by Seller to Buyer at least 10 days prior to Closing]

 

1

--------------------------------------------------------------------------------


 

Exhibit 9

 

TENANT ESTOPPEL CERTIFICATE

 

                                                                                             (“Tenant”)
hereby certifies as follows:

 

1.             The undersigned is the Tenant under that certain Lease dated
              (as amended and supplemented by the following instruments:

 

 

 

(collectively, the “Lease”), between IRET Properties, a North Dakota Limited
Partnership, or its predecessors in interest (“Landlord”) as landlord and Tenant
covering a portion of the property known as           located at              
(the “Property”).  The Lease constitutes the entire agreement between Landlord
and Tenant with respect to the Premises (as defined below) and there are no
amendments, modifications or supplements to the Lease, whether oral or written,
except for those set forth in this Section 1.

 

2.             Pursuant to the Lease, Tenant has leased approximately           
rentable square feet of space (the “Premises”) at the Property.  The term of the
Lease commenced on              , and terminates on                  . Tenant
has no option to terminate the Lease except as expressly set forth in the Lease.

 

3.             Tenant has paid Base Rent and Additional Rent, to the extent due
and payable, through             .  The next Base Rent payment in the amount of
$            and the next payment of Tenant’s prorata share of real estate taxes
and operating expenses under the Lease are due on             .  Tenant’s
prorata share of real estate taxes and operating expenses is             percent
(   %).No other rent has been paid in advance.

 

4.             Tenant has paid to Landlord a security deposit of $             
and same is in the form of                    [cash / letter of credit] (none,
if no figure inserted).

 

5.             Tenant does not have any right or option to lease or occupy other
space at the Property except as expressly provided in the Lease.  Tenant does
not have any preferential right (including right of first refusal, right of
first offer, option or other agreement) to purchase all or any part of the
Premises or the Property, except                    . Tenant has no right to
renew or extend the terms of the Lease except                 . If any space set
forth above is left blank, that will mean that no exceptions are applicable to
such statement.

 

6.             All space and improvements leased by Tenant have been completed
and furnished in accordance with the provisions of the Lease, and Tenant has
accepted and taken possession of the Premises, and any contributions,
reimbursements, rent concessions, work credits and/or tenant improvement
allowances due to Tenant have been paid in full, except for the following:
                                  . If the space set forth above is left blank,
that will mean that no exceptions are applicable to such statement.

 

1

--------------------------------------------------------------------------------


 

7.             To the best of Tenant’s knowledge, Landlord is not in material
default in the performance of the terms and provisions of the Lease.  Tenant is
not in any respect in default under the Lease and has not assigned, transferred
or hypothecated the Lease or any interest therein or subleased all or any
portion of the Premises. As of this date, to Tenant’s knowledge, there are no
state of facts which, with notice, the passage of time, or both, would result in
a default, under the Lease on the part of either Tenant or Landlord.

 

8.             Tenant has no claim or defense against Landlord under the Lease
and there are no current offsets or credits against either (i) its performance
of the terms and provisions of the Lease, including (without limitation) the
payment of rent or other sums due thereunder or (ii) Landlord and no free
periods or rental concessions have been granted to Tenant applicable to the
portion of the term of the Lease arising from and after the date hereof, except
as expressly set forth in the Lease.

 

9.             None of the following have been done by, against, or with respect
to Tenant:  (a) the commencement of a case under Title 11 of the U.S. Code, as
now constituted or hereafter amended, or under any other applicable federal or
state bankruptcy law or other similar law; (b) the appointment of a trustee or
receiver of the property of Tenant generally; or (c) an assignment for the
benefit of creditors generally.  There are no actions, voluntary or otherwise,
pending or, to the best knowledge of the Tenant, threatened against the Tenant
under the bankruptcy, reorganization, moratorium or similar laws of the United
States, any state thereof or any other jurisdiction.

 

This certificate is given to                           and its successors and
assigns (collectively, “Buyer”), with the understanding that Landlord, Buyer and
Buyer’s lenders (and their affiliates), successors and assigns will rely hereon
and shall be binding on the undersigned, its successors and/or assigns.

 

TENANT:

 

 

 

 

 

Printed name of Tenant (exactly as appears on Lease)

 

 

 

 

 

By:

 

 

Print Name:

 

 

Print Title:

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 10.4(b)

Form of General Assignment and Assumption Agreement

 

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT is made and entered into as of
          , 2015, between IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP
(“Assignor”), and                      , a                         
(“Assignee”).

 

W I T N E S S E T H:

 

Terms not defined herein shall have the meanings ascribed thereto in the
Agreement for Sale and Purchase of Property dated effective as of            ,
2015 (the “Agreement”), between Assignor and Assignee.  The Agreement is hereby
incorporated by reference.

 

That Assignor, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, hereby conveys, grants, bargains, sells,
transfers, sets over, assigns, releases, delivers and confirms to Assignee, all
of Assignor’s right, title and interest in and to:

 

1.                   Assignor’s interest in the leases and occupancy agreements
identified on Exhibit “A” attached hereto (the “Leases”), together with (a) all
tenant Security Deposits (and any interest thereon required by applicable law or
contract) held by Assignor that relates or pertains to the Leases, and
(b) Assignor’s interest in any guaranty of any of the Leases;

 

2.                   Assignor’s interest in all agreements and contracts
identified on Exhibit “B” attached hereto (the “Service Agreements);

 

3.                   Assignor’s interest in all warranties, guarantees, plans,
specifications, documents, instruments, licenses, permits, approvals,
authorizations, certificates (including certificates of occupancy), and
operating manuals associated with the construction and operation of the Property
(as defined in the Agreement of Sale).

 

Assignee hereby (i) expressly assumes the obligation for the performance of all
of the obligations of Assignor under the Leases and Service Agreements in
respect of the period on or after the date hereof (the “Assignee’s Obligations”)
and (ii) indemnifies, defends and holds harmless Assignor from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys’ fees and
disbursements) relating to the Assignee’s Obligations.

 

Assignor hereby (i) expressly assumes the obligation for the performance of all
of the obligations of Assignor under the Leases and Service Agreements in
respect of the period prior to the date hereof (the “Assignor’s Obligations”)
and (ii) indemnifies, defends and holds harmless Assignee from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys’ fees and
disbursements) relating to the Assignor’s Obligations.

 

This General Assignment and Assumption Agreement shall inure to the benefit of
all parties hereto and their respective heirs, successors and assigns.  The
indemnification provisions in this General Assignment and Assumption Agreement
shall supplement, not replace, any indemnification provisions contained within
the Agreement.  This General

 

1

--------------------------------------------------------------------------------


 

Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this General Assignment and
Assumption Agreement as of the day and year first above written.

 

ASSIGNOR:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By: IRET, Inc., its general partner

 

 

By:

 

 

Print Name: Michael A. Bosh

 

Print Title: Executive Vice President

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

,

 

a

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Print Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 10.4(c)

Form of Non-Foreign Certificate

 

CERTIFICATE OF NON-FOREIGN

STATUS BY ENTITY (NON-INDIVIDUAL) TRANSFEROR

 

1.             Section 1445 of the Internal Revenue Code provides that a
transferee (buyer) of a U.S. real property interest must withhold tax if the
transferor (seller) is a foreign person.

 

2.             In order to inform                               (hereinafter
referred to as the “Buyer”) that withholding of tax is not required upon
disposition of a U.S. real property interest by the seller/transferor named
below (hereinafter referred to as the “Seller”), the undersigned hereby
certifies and declares by means of this certificate, the following on behalf of
the Seller:

 

a.              That the Seller is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as these terms are defined in the
Internal Revenue Code and Income Tax Regulations).

 

b.              That the Seller’s employer identification number is 91-1764859.

 

c.               That the Seller’s office address is 1400 31st Avenue SW,
Suite 60, Minot, North Dakota.

 

3.             The Seller understands that this certificate may be disclosed to
the Internal Revenue Service by the Buyer and that any false statement contained
in this certificate may be punished by fine, imprisonment, or both.

 

4.             The Seller understands that the Buyer is relying on this
certificate in determining whether withholding is required and the Buyer may
have liabilities if any statement in this certificate is false.  The Seller
hereby indemnifies the Buyer, and agrees to hold the Buyer harmless, from any
liability or cost which the Buyer may incur as a result of: (i) the Seller’s
failure to pay any U.S. Federal income tax which the Seller is required to pay
under applicable U.S. law; or (ii) any false or misleading statement contained
herein.

 

Under penalties of perjury, I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete.  I
further declare that I have authority to sign this document on behalf of the
Seller.

 

EXECUTED in Ward County, State of North Dakota, on             , 2015.

 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By:  IRET, Inc., its general partner

 

By:

 

 

Print Name: Michael A. Bosh

 

Print Title: Executive Vice President

 

 

For federal income tax purposes, the Buyer should not record this certificate
with the county recorder, nor should the certificate be filed with the IRS, but
it should be kept with the Buyer’s tax records relating to the subject real
estate transfer.

 

--------------------------------------------------------------------------------


 

Exhibit 10.4(d)

Form of Bill of Sale

 

BILL OF SALE

 

This Bill of Sale is made and executed effective as of          , 2015 (the
“Closing Date”), by IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP
(“Seller”), to                     , a                  (“Buyer”).

 

Recitals:

 

A.            Seller and Buyer have entered into an Agreement for Sale and
Purchase of Property, dated effective as of             , 2015 (the
“Agreement”), pursuant to which Seller has agreed to convey to Buyer one or more
certain tracts of land more particularly described and defined as the “Land” in
the Agreement (the “Land”), together with such other property interests as
constitute the “Property” (as defined in the Agreement).

 

B.            Seller desires to assign, to transfer, and to convey to Buyer,
subject to the terms and conditions of this Bill of Sale and of the Agreement,
the “Personal Property” (as hereinafter defined).

 

NOW THEREFORE, in consideration of the receipt of good and valuable
consideration in hand paid by Buyer to Seller, the receipt and sufficiency of
which are hereby acknowledged by Seller, Seller does hereby grant, bargain,
sell, assign, transfer, set over, convey, and deliver to Buyer, its legal
representatives, its successors, and its assigns, effective as of the Closing
Date, all of Seller’s right, title, and interest in and to all fixtures (other
than tenant trade fixtures), equipment (excluding construction equipment and
materials), apparatus, machinery, appliances, furnishings, and all other
tangible personal property owned by Seller that is located on the Land and used
in connection with the operation and ownership of the Land and “Improvements”
(as defined in the Agreement), and all leasehold improvements located thereon
(all such property not so expressly excluded being herein collectively referred
to as the “Personal Property”).

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective on the date
first above written.

 

[signature page to follow]

 

1

--------------------------------------------------------------------------------


 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By:  IRET, Inc., its general partner

 

By:

 

 

Print Name: Michael A. Bosh

 

Print Title: Executive Vice President

 

 

STATE OF NORTH DAKOTA

)

 

 

) ss.

 

COUNTY OF WARD

)

 

 

The foregoing instrument was acknowledged before me this      day of          ,
2015, by Michael A. Bosh, the Executive Vice President of IRET, Inc., the
general partner of IRET Properties, a North Dakota Limited Partnership.

 

 

 

 

 

, Notary Public

 

State of North Dakota

 

My commission expires:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 12

 

Shared Leasing Costs

 

1.              Proposed Fifth Amendment To Lease with HDR Engineering, Inc., as
tenant, at Golden Hills Office Center, 701 Xenia Avenue South, Golden Valley,
Minnesota.  Upon execution of this Agreement, Buyer expressly approves this
Modification.  At Closing, Buyer and Seller shall allocate the costs of this
Modification as follows:

 

Description

 

 

 

Expense

 

Allocation

 

Tenant improvements (1)

 

 

 

$

493,584.00

 

100% to Seller

 

Leasing commissions

 

 

 

$

265,776.00

 

100% to Seller

 

Free rent

 

 

 

$

291,404.40

 

100% to Buyer

 

Other costs

 

 

 

 

 

 

 

Moving allowance

 

$

113,904.00

 

 

 

 

 

Space planning allowance

 

$

6,834.24

 

$

120,738.24

 

100% to Seller

 

TOTAL

 

 

 

$

1,171,502.64

 

 

 

 

--------------------------------------------------------------------------------

(1) Estimate of $13.00 x 37,968 sf = $493,584

 

2.              First Amendment To Lease Agreement dated May 5, 2015, with
Arcadis Corporate Services, Inc., as tenant, at Highlands Ranch I, 630 Plaza
Drive, Highlands Ranch, Colorado.  At Closing, Buyer and Seller shall allocate
the costs of this Existing Lease as follows:

 

Description

 

Expense

 

Allocation

 

Tenant improvements - Prior (1)

 

$

171,968.71

 

100% to Seller

 

Tenant improvements - New

 

$

1,455,360.00

 

100% to Buyer

 

Leasing commissions

 

$

363,840.00

 

100% to Buyer

 

Free rent

 

$

343,935.26

 

100% to Buyer

 

Other costs

 

$

0.00

 

 

 

TOTAL

 

$

2,335,103.97

 

 

 

 

--------------------------------------------------------------------------------

(1) Tenant will apply this entire remaining balance as a rent credit in June and
July 2015.

 

--------------------------------------------------------------------------------